Exhibit 10.1

Execution Version

FOURTH AMENDMENT AND EXTENSION AGREEMENT

FOURTH AMENDMENT AND EXTENSION AGREEMENT, dated as of May 2, 2018 (this
“Agreement”), to the Second Amended and Restated Credit Agreement, dated as of
May 5, 2014 as amended by the First Amendment dated as of June 1, 2015, the
Second Amendment dated as of May 27, 2016 and the Third Amendment dated as of
May 2, 2017 (the “Existing Credit Agreement” and as further amended,
supplemented or modified from time to time, the “Credit Agreement”), among AIR
LEASE CORPORATION, a Delaware corporation (the “Borrower”), the several lenders
from time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and the other parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders agreed to make,
and have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has delivered an extension request notice dated as of
April 4, 2018 to the Administrative Agent requesting an extension of the
Termination Date under the Credit Agreement and the Lenders party to this
Agreement are willing to extend the Termination Date applicable to each such
Lender on the terms set forth herein;

WHEREAS, the Borrower has requested that certain provisions of the Existing
Credit Agreement be amended as set forth herein and the Required Lenders are
willing to agree to such amendments on the terms set forth herein;

WHEREAS, each of the Lenders listed in Exhibit B (the “Increasing Commitment
Lenders”) now desires to increase its Commitment under the Credit Agreement
pursuant to Section 2.1(d) thereof that provides that any Lender may increase
its Commitment under the Credit Agreement with the consent of the Borrower and
the Administrative Agent; and

WHEREAS, each of the financial institutions listed in Exhibit C (the “New
Lenders”) now desires to become a party to the Credit Agreement pursuant to
Section 2.1(c) thereof, that provide that any bank, financial institution or
other entity may become a party to the Credit Agreement with the consent of the
Borrower and the Administrative Agent (which consent of the Administrative Agent
shall not be unreasonably withheld);

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement.

SECTION 2. Extension. Each of the Lenders party to this Agreement hereby agrees
to extend, effective as of the Effective Date (as defined below), its
Termination Date under the Credit Agreement to May 5, 2022 pursuant to
Section 2.1(g) of the Credit Agreement.

SECTION 3. Amendments to Existing Credit Agreement. The Existing Credit
Agreement (including Exhibits E-1 to E-4 thereto) is hereby amended with the
stricken text deleted (indicated textually in the same manner as the following
example: stricken text) and with the double-underlined text added (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

2

 

SECTION 4. Commitment Increases. Each of the Increasing Commitment Lenders
agrees that, as of the Effective Date, its Commitment shall be increased as
specified on Exhibit B hereto.

SECTION 5. New Lenders.

(a) Each of the New Lenders agrees to be bound by the provisions of the Credit
Agreement (including, as amended pursuant to this Agreement), and agrees that it
shall, on the Effective Date, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
as specified on Exhibit C-1 hereto.

(b) Each of the New Lenders (a) represents and warrants that it is legally
authorized to enter into this Agreement; (b) confirms that it has received a
copy of the Existing Credit Agreement, together with copies of the financial
statements most recently delivered pursuant to Section 6.1(a) and (b) thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement; (c) agrees
that it has made and will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; and (e) agrees that it will be bound by the provisions
of the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.15(e) of the Credit Agreement.

(c) The address for notices for each of the New Lenders for the purposes of the
Credit Agreement is as specified on Exhibit C-2 hereto.

SECTION 6. Effective Date. This Agreement shall become effective on the date
(the “Effective Date”) on which the following conditions have been satisfied or
waived by the Administrative Agent:

(a) the Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by a duly authorized officer of each of the
Borrower, each Increasing Commitment Lender, each New Lender and the Required
Lenders;

(b) the Administrative Agent shall have received each of the documents required
to be delivered pursuant to Section 2.1(b) of the Credit Agreement in connection
with any Increasing Commitment Lender and any New Lender; and

(c) the Administrative Agent shall have received reimbursement or payment of all
of its reasonable and documented out-of-pocket expenses incurred in connection
with this Agreement, any other documents prepared in connection herewith and the
transaction contemplated hereby, including, without limitation, fees,
disbursements and reasonable charges of counsel to the Administrative Agent.

SECTION 7. Representations and Warranties. The Borrower hereby represents and
warrants that (a) each of the representations and warranties made by the
Borrower in the Loan Documents or any notice or certificate delivered in
connection therewith (other than the representation and warranty contained in
Section 4.2 of the Existing Credit Agreement) shall be, after giving effect to
this Agreement,



--------------------------------------------------------------------------------

3

 

true and correct in all material respects (provided that any representation or
warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the Effective Date as if made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (provided that any representation or
warranty that is qualified by materiality shall be true and correct in all
respects) as of such earlier date and (b) after giving effect to this Agreement,
no Default or Event of Default shall have occurred and be continuing.

SECTION 8. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER AND ANY CLAIM OR CONTROVERSY RELATED TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET
FORTH IN SECTION 10.12 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH
IN FULL HEREIN.

SECTION 9. Amendments; Execution in Counterparts. (a) This Agreement shall not
constitute an amendment of any other provision of the Existing Credit Agreement
not referred to herein and, except as expressly provided for herein, shall not
be construed as a waiver or consent to any further or future action on the part
of the Borrower that would require a waiver or consent of the Lenders or the
Administrative Agent. Except as expressly amended hereby, the provisions of the
Existing Credit Agreement are and shall remain in full force and effect.

(b) The Borrower and the other parties hereto hereby acknowledge and agree that
this Agreement shall constitute a “Loan Document” as such term is used in the
Existing Credit Agreement, and each reference in the Existing Credit Agreement
as amended hereby to the “Loan Documents” shall be deemed to include this
Agreement.

(c) This Agreement may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by each of the parties hereto.

(d) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.

SECTION 10. Severability; Integration. (a) Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

(b) This Agreement and the other Loan Documents represent the agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

(c) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each



--------------------------------------------------------------------------------

4

 

reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

AIR LEASE CORPORATION By:       /s/ Gregory B.
Willis                                 Name: Gregory B. Willis

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:       /s/
Christina Caviness                                 Name: Christina Caviness
Title: Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:       /s/ William
Soo                                 Name: William Soo Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, Los Angeles Branch, as Lender By:       /s/ Lixin
Guo                                 Name: Lixin Guo Title: SVP & Branch Manager

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:       /s/ Joseph Shanahan                    
Name: Joseph Shanahan Title: Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA., as a Lender By:       /s/ Ryan
Durkin                             Name: Ryan Durkin Title: Authorized Signatory

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:       /s/ Tracy
Rahn                                 Name: Tracy Rahn Title: Authorized
Signatory

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd. (formerly known as THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a
Lender By:       /s/ Michael Ball                                 Name: Michael
Ball Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch, as a Lender By:       /s/ Annie
Dorval                                 Name: Annie Dorval Title: Authorized
Signatory

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:       /s/ Richard T.
Zell                         Name: Richard T. Zell Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

ABN AMRO Capital USA LLC, as a Lender By:       /s/ Maria
Rodriguez                         Name: Maria Rodriguez Title: Director By:  
    /s/ John Sullivan                              Name: John Sullivan Title:
Managing Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Lender By:       /s/ Adam Tarr                      
Name: Adam Tarr Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Limited, New York Branch, as a Lender
By:       /s/ Jeffrey Roth                             Name: Jeffrey Roth Title:
Director By:       /s/ Shulin Peng                              Name: Shulin
Peng Title: Managing Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Societe Generale, as a Lender By:       /s/ John
Hogan                               Name: John Hogan Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:       /s/ Doug Kennedy                          
Name: Doug Kennedy Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:       /s/ Scott
Umbs                               Name: Scott Umbs Title: Authorized Signatory

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:       /s/ Peter
Samboul                             Name: Peter Samboul Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:       /s/ Tad L.
Stainbrook                       Name: Tad L. Stainbrook Title: Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Bank plc, as Lender By:       /s/ Daven Popal                            
Name: Daven Popal Title: Senior Vice President By:       /s/ Erin
Walsh                               Name: Erin Walsh Title: Assistant Vice
President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:       /s/ Andrew Staszesky                   Name:
Andrew Staszesky Title: Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Arab Banking Corporation (B.S.C.), Cayman Branch as a Lender By:       /s/
Richard Tull                                 Name: Richard Tull Title: Head of
Wholesale Banking, North America By:       /s/ Victoria
Gale                                Name: Victoria Gale Title: Sr. Relationship
Manager, Financial Institutions

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK N.A., as a Lender By:       /s/ Darran
Wee                               Name: Darran Wee Title: Senior Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Commonwealth Bank of Australia, as a Lender By:       /s/ Erik
Doebler                                 Name: Erick Doebler Title: Associate
Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:       /s/ Andrew W. Strait                 Name:
Andrew W. Strait Title: Managing Director By:       /s/ Raquel
Latuff                       Name: Raquel Latuff Title: Managing Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A, as a Lender By:       /s/ Michael
King                             Name: Michael King Title: Authorized Signatory

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Apple Bank for Savings, as a Lender By:       /s/ Jonathan C.
Byron                       Name: Jonathan C. Byron Title: Senior Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of the West, as Lender By:       /s/ David G. Kronen                    
Name: David G. Kronen Title: Director By:       /s/ Brian
Lee                                 Name: Brian Lee Title: Assistant Vice
President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD., as a Lender By:       /s/ Yeo How Ngee                        
Name: Yeo How Ngee Title: Managing Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank, National Association, as a Lender By:       /s/ G Scott
Lambert                             Name: G Scott Lambert Title: Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

China Merchants Bank Co., Ltd., New York Branch as a Lender By:       /s/ Xuejun
(Andrew) Mao             Name: Xuejun (Andrew) Mao Title: Deputy General Manager
By:       /s/ Mu Zhang                                 Name: Mu Zhang Title:
Assistant General Manager

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:       /s/ Matthew L.
Diehl                       Name: Matthew L. Diehl Title: Senior Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

City National Bank, as a Lender By:       /s/ Cecilia
Park                             Name: Cecilia Park Title: Senior Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Land Bank of Taiwan, New York Branch, as a Lender By:       /s/ Arthur
Chen                               Name: Arthur Chen Title: General Manager

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Taiwan Business Bank, Los Angeles Branch, as a Lender By:       /s/ Cindy
Lin                                   Name: Cindy Lin Title: Deputy General
Manager

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of Communications Co., Ltd., New York Branch, as a Lender By:       /s/
Shelley He                       Name: Shelley He Title: Deputy General Manager

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Mega International Commercial Bank Co., Ltd. New York Branch, as a Lender By:  
    /s/ Ming Che Yang                         Name: Ming Che Yang Title: VP &
DGM

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Hua Nan Commercial Bank Los Angeles Branch, as a Lender By:       /s/ Gary
Hsu                                     Name: Gary Hsu Title: VP & General
Manager

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:       /s/ Michael
King                               Name: Michael King Title: Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

CIT Bank, N.A., as a Lender By:       /s/ Patrick
Liu                                 Name: Patrick Liu Title: Director

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Liberty Bank, as a Lender By:       /s/ Carla Balesano                     Name:
Carla Balesano Title: Senior Vice President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Woodforest National Bank, as Lender By:       /s/ Sean
Walker                             Name: Sean Walker Title: Senior Vice
President

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

The Governor and Company of the Bank of Ireland, as a Lender By:       /s/ Frank
Schmitt                             Name: Frank Schmitt Title: Associate
Director By:       /s/ Aidan McGeown                       Name: Aidan McGeown
Title: Deputy Manager

 

[Signature Page to Fourth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Amendments to Existing Credit Agreement.

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

$2,100,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

AIR LEASE CORPORATION,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of May 5, 2014

 

 

 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., RBC CAPITAL MARKETS,
BMO CAPITAL MARKETS, RBS SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC,
FIFTH THIRD SECURITIES, INC., and MIZUHO SECURITIES USA INC.

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC., MIZUHO BANK, LTD., BMO CAPITAL MARKETS CORP., BNP
PARIBAS, SUNTRUST ROBINSON HUMPHREY, INC., FIFTH THIRD BANK, GOLDMAN SACHS BANK
USA, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., RBC CAPITAL MARKETS, SANTANDER BANK, N.A., WELLS
FARGO BANK, N.A. and BANK OF CHINA, LOS ANGELES BRANCH

as Second Amendment Joint Lead Arrangers and Joint Bookrunners and as Third
Amendment Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A., BANK OF CHINA, LOS ANGELES
BRANCH, CITIBANK, N.A. GOLDMAN SACHS BANK USA, MIZUHO BANK, LTD., MUFG BANK,
LTD., ROYAL BANK OF CANADA, TORONTO-DOMINION BANK, NEW YORK BRANCH, WELLS FARGO
BANK, N.A., ABN AMRO CAPITAL USA LLC, BMO HARRIS BANK, N.A., BNP PARIBAS,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, SOCIETE
GENERALE, SUNTRUST BANK, FIFTH THIRD BANK, KEYBANK NATIONAL ASSOCIATION, LLOYDS
BANK and REGIONS BANK

as Fourth Amendment Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A. and ROYAL BANK OF CANADA

as Syndication Agents

BANK OF AMERICA, N.A., CITIBANK, N.A., MIZUHO BANK, LTD., BMO HARRIS BANK N.A.,
BNP PARIBAS, and SUNTRUST BANK

as Second Amendment Co-Syndication Agents



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., BANK OF CHINA, LOS ANGELES BRANCH, CITIBANK, N.A. GOLDMAN
SACHS BANK USA, MIZUHO BANK, LTD., MUFG BANK, LTD., ROYAL BANK OF CANADA,
TORONTO-DOMINION BANK, NEW YORK BRANCH, WELLS FARGO BANK, N.A., ABN AMRO CAPITAL
USA LLC, BMO HARRIS BANK, N.A., BNP PARIBAS, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, SOCIETE GENERALE and SUNTRUST BANK

as Fourth Amendment Co-Syndication Agents

BMO HARRIS BANK N.A. and THE ROYAL BANK OF SCOTLAND PLC

as Documentation Agents

FIFTH THIRD BANK, GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., ROYAL
BANK OF CANADA, SANTANDER BANK, N.A., WELLS FARGO BANK, N.A. and BANK OF CHINA,
LOS ANGELES BRANCH

as Second Amendment Co-Documentation Agents

FIFTH THIRD BANK, KEYBANK NATIONAL ASSOCIATION, LLOYDS BANK and REGIONS BANK

as Fourth Amendment Co-Documentation Agents

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

Section 1.

   DEFINITIONS      1  

    

  

1.1

   Defined Terms      1     

1.2

   Other Definitional Provisions      1920  

Section 2.

   AMOUNT AND TERMS OF COMMITMENTS      2021     

2.1

   Commitments      2021     

2.2

   Procedure for Borrowing      2223     

2.3

   [Reserved]      24     

2.4

   [Reserved]      24     

2.5

   Facility Fees, etc.      24     

2.6

   Termination or Reduction of Commitments      2324     

2.7

   Optional Prepayments      2325     

2.8

   Conversion and Continuation Options      2325     

2.9

   Limitations on Eurodollar Tranches      2426     

2.10

   Interest Rates and Payment Dates      2426     

2.11

   Computation of Interest and Fees      26     

2.12

   Inability to Determine Interest Rate      2527     

2.13

   Pro Rata Treatment and Payments      2528     

2.14

   Requirements of Law      2729     

2.15

   Taxes      2830     

2.16

   Indemnity      3133     

2.17

   Change of Lending Office      3134     

2.18

   Replacement of Lenders      3134     

2.19

   Defaulting Lenders      3235     

2.20

   Competitive Bid Procedure      3336  

SECTION 3.

   Letters of Credit      3538     

3.1

   L/C Commitment      3538     

3.2

   Procedure for Issuance of Letter of Credit      3638     

3.3

   Fees and Other Charges      3639     

3.4

   L/C Participations      3639     

3.5

   Reimbursement Obligation of the Borrower      3740     

3.6

   Obligations Absolute      3740     

3.7

   Letter of Credit Payments      3841     

3.8

   Applications      3841  



--------------------------------------------------------------------------------

Section 4.

   REPRESENTATIONS AND WARRANTIES      3841     

4.1

   Financial Condition      3841     

4.2

   No Change      3841     

4.3

   Existence; Compliance with Law      3941     

4.4

   Power; Authorization; Enforceable Obligations      3942     

4.5

   No Legal Bar      3942     

4.6

   Litigation      3942     

4.7

   No Default      3942     

4.8

   Ownership of Property      3943     

4.9

   Intellectual Property      4043     

4.10

   Taxes      4043     

4.11

   Federal Regulations      4043     

4.12

   Labor Matters      4043     

4.13

   ERISA      4044     

4.14

   Investment Company Act; Other Regulations      4144     

4.15

   Subsidiaries      4144     

4.16

   Use of Proceeds      4144     

4.17

   Environmental Matters      4144     

4.18

   Accuracy of Information, etc.      4145     

4.19

   Anti-Corruption Laws and Sanctions      4245  

Section 5.

   CONDITIONS PRECEDENT      4245     

5.1

   Conditions to Initial Extension of Credit      4245     

5.2

   Conditions to Each Extension of Credit After the Closing Date      4346  

Section 6.

   AFFIRMATIVE COVENANTS      4347     

6.1

   Financial Statements      4447     

6.2

   Certificates; Other Information      4448     

6.3

   Payment of Obligations      4548     

6.4

   Maintenance of Existence; Compliance      4549     

6.5

   Maintenance of Property; Insurance      4549     

6.6

   Inspection of Property; Books and Records; Discussions      4549     

6.7

   Notices      4649     

6.8

   Use of Proceeds      4650     

6.9

   Accuracy of Information      4650     

6.10

   Future Guarantors      4650  

Section 7.

   NEGATIVE COVENANTS      4750     

7.1

   Financial Condition Covenants      4750  

 

ii



--------------------------------------------------------------------------------

  

7.2

   Indebtedness      4751     

7.3

   Fundamental Changes      4751     

7.4

   Restricted Payments[Reserved]      4851     

7.5

   Transactions with Affiliates      53     

7.6

   Changes in Fiscal Periods      4953     

7.7

   Lines of Business      53  

Section 8.

   EVENTS OF DEFAULT      54  

Section 9.

   The Agents      5256     

9.1

   Appointment      5256     

9.2

   Delegation of Duties      57     

9.3

   Exculpatory Provisions      57     

9.4

   Reliance by Administrative Agent      57     

9.5

   Notice of Default      5358     

9.6

   Non-Reliance on Agents and Other Lenders      58     

9.7

   Indemnification      58     

9.8

   Agent in Its Individual Capacity      59     

9.9

   Successor Administrative Agent      59     

9.10

   Arrangers, Documentation Agents and Syndication Agents      59     

9.11

   Certain ERISA Matters      59  

Section 10.

   MISCELLANEOUS      5561     

10.1

   Amendments and Waivers      5561     

10.2

   Notices      5662     

10.3

   No Waiver; Cumulative Remedies      5763     

10.4

   Survival of Representations and Warranties      5763     

10.5

   Payment of Expenses and Taxes      5764     

10.6

   Successors and Assigns; Participations and Assignments      5965     

10.7

   Adjustments; Set-off      6268     

10.8

   Counterparts      6269     

10.9

   Severability      6269     

10.10

   Integration      6369     

10.11

   GOVERNING LAW      6369     

10.12

   Submission To Jurisdiction; Waivers      6369     

10.13

   Acknowledgements      6370     

10.14

   Releases      6471     

10.15

   Confidentiality      6471     

10.16

   WAIVERS OF JURY TRIAL      6572     

10.17

   USA Patriot Act      6572  

 

iii



--------------------------------------------------------------------------------

  

10.18

   Interest Coverage Suspended Terms Term      65 7 2     

10.19

   Prior Credit Agreement      6673  

 

iv



--------------------------------------------------------------------------------

SCHEDULES: 1.1A    Commitments 1.1B    Departing Lenders 3.1    Letters of
Credit Issued Under Prior Credit Agreement 4.15    Subsidiaries EXHIBITS: A   
Form of Assignment and Assumption B-1    Form of Closing Certificate B-2    Form
of Solvency Certificate C    Form of Legal Opinion of Manatt, Phelps & Phillips,
LLP D    Form of Compliance Certificate E-1 - E-4    Form of U.S. Tax Compliance
Certificate F-1    Form of New Lender Supplement F-2    Form of Commitment
Increase Supplement G    Form of Guaranty H    Form of Extension Agreement



--------------------------------------------------------------------------------

1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
May 5, 2014, among AIR LEASE CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

Defined Terms. As used in this Agreement, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds EffectiveNYFRB Rate in effect on such day plus  1⁄2
of 1% and (c) the Eurodollar Rate that would be calculated as of such day (or,
if such day is not a Business Day, as of the next preceding Business Day) in
respect of a proposed Eurodollar Loan with a one-month Interest Period plus
1.0%; provided that for the purpose of this definition, the Eurodollar Rate for
any day shall be based on the Screen Rate (or if the Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or such
Eurodollar Rate, respectively. If ABR is being used as an alternate rate of
interest pursuant to Section 2.12 hereof, then ABR shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause
(c) above.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its Affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” of a Person means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agent Indemnitee”: as defined in Section 9.7.

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

“Aggregate Exposure Percentages”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Extensions of Credit at such
time to the Total Extensions of Credit at such time.

“Agreement”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

2

 

“Aircraft Assets”: aircraft, airframes, engines (including spare engines), parts
and pre-delivery payments relating to the foregoing.

“ALC Maillot”: ALC Maillot Jaune Borrower, LLC, a Delaware limited liability
company.

“ALC Warehouse”: ALC Warehouse Borrower, LLC, a Delaware limited liability
company.

“Anti-Corruption Laws”: (a) the United States Foreign Corrupt Practices Act of
1977 and all other United States laws, rules and regulations applicable to the
Borrower and its Subsidiaries concerning or relating to bribery or corruption
and (b) the UK Bribery Act of 2010.

“Applicable Margin”: with respect to Loans of any Type (other than Competitive
Loans) at any time, the applicable rate per annum which is applicable at such
time with respect to such Loans of such Type as set forth in the Pricing Grid.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Arrangers”: the Lead Arrangers and Joint Bookrunners identified on the cover
page of this Agreement.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Part 4, Subpart B of Title I of ERISA,
(b) a “plan” as defined in Section 4975 of the Code to which Section 4975 of the
Code applies, or (c) any Person whose assets include (for purposes of the Plan
Asset Regulations) the assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender”: as defined in Section 10.7(a).



--------------------------------------------------------------------------------

3

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) with respect to a corporation, the Board of Directors
of the corporation or (other than for purposes of determining Change of Control)
the executive committee of the Board of Directors; and (b) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Los Angeles are authorized or required by
law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

“Capital Lease”: at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock”: with respect to any Person, all equity interests in such
Person, including any Common Stock, Preferred Stock, limited liability or
partnership interests (whether general or limited), and all warrants or options
with respect to, or other rights to purchase, the foregoing, but excluding
Convertible Notes and Indebtedness (other than Preferred Stock) convertible into
equity.

“Cash and Cash Equivalents”: (a) cash and cash equivalents, as defined in
accordance with GAAP, and (b) commercial paper, certificates of deposit,
guaranteed investment contracts, repurchase agreements and similar securities
where the obligor to the Borrower is rated A (or equivalent rating) or above by
any Rating Agency (or in the case of commercial paper, rated P-1 or higher by
Moody’s or A-1 or higher by S&P).

“Change of Control”: an event or series of events by which:

a “person” or “group” within the meaning of Section 13(d) of the Exchange Act
other than the Borrower, a direct or indirect Subsidiary of the Borrower, or any
employee or executive benefit plan of the Borrower and/or its Subsidiaries, has
become the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act,
of the Borrower’s Common Stock representing more than 50% of the total voting
power of all Common Stock of the Borrower then outstanding and constituting
Voting Stock; or

the consummation of (i) any consolidation or merger of the Borrower pursuant to
which the Borrower’s Common Stock will be converted into the right to obtain
cash, securities of a Person other than the Borrower, or other property or
(ii) any sale, lease or other transfer in one transaction or a series of related
transactions of all or substantially all of the consolidated assets of the
Borrower and its Subsidiaries, taken as a whole, to any other Person other than
a direct or indirect Subsidiary of the Borrower; provided, however, that a
transaction described in clause (i) or (ii) in which the holders of the
Borrower’s Common Stock immediately prior to such transaction own or hold,
directly or indirectly, more than 50% of the voting power of all Common



--------------------------------------------------------------------------------

4

 

Stock of the continuing or surviving corporation or the transferee, or the
parent thereof, outstanding immediately after such transaction and constituting
Voting Stock shall not constitute a Change of Control.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is May 5, 2014.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Loans (other than Competitive Loans) and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be increased from time to time pursuant to Section 2.1(b) or
otherwise changed from time to time pursuant to the terms hereof. The amount of
the Total Commitments as of the Closing Date is $2,100,000,000.

“Commitment Increase Supplement”: a supplement to this Agreement substantially
in the form of Exhibit F-2.

“Commitment Period”: the period from and including the Closing Date to the
earlier of the Termination Date and the date of termination of the Commitments.

“Common Stock”: any class of capital stock of any corporation now or hereafter
authorized, the right of which to share in distributions of either earnings or
assets of such corporation is without limit as to any amount or percentage.

“Competitive Bid”: an offer by a Lender to make a Competitive Loan in accordance
with Section 2.20.

“Competitive Bid Rate”: with respect to any Competitive Bid, the Margin or the
Fixed Rate, as applicable, offered by the Lender making such Competitive Bid.

“Competitive Bid Request”: a request by the Borrower for Competitive Bids in
accordance with Section 2.20.

“Competitive Borrowing”: a Competitive Loan or group of Competitive Loans of the
same Type made on the same date and as to which a single Interest Period is in
effect.

“Competitive Loan”: a Loan made pursuant to Section 2.20.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit D.

“Consolidated Adjusted EBITDA”: with reference to any period, Consolidated Net
Income for such period plus, to the extent deducted in determining Consolidated
Net Income, depreciation, amortization, interest expense, income taxes, stock
based compensation expense and any other non-cash, non-recurring losses or
charges of the Borrower and its consolidated Subsidiaries.

“Consolidated Interest Expense”: for any period, all interest expense in respect
of Indebtedness of the Borrower and its consolidated Subsidiaries deducted in
determining Consolidated Net



--------------------------------------------------------------------------------

5

 

Income together with all interest capitalized or deferred during such period and
not deducted in determining Consolidated Net Income for such period, excluding
all debt discount and expense amortized or required to be amortized in the
determination of Consolidated Net Income for such period.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated Shareholders’ Equity
on such day.

“Consolidated Net Income”: with reference to any period, the net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period, on a
consolidated basis, provided that there shall be excluded any net income, gain
or losses during such period from (a) any change in accounting principles in
accordance with GAAP, (b) any prior period adjustment resulting from any change
in accounting principles in accordance with GAAP, (c) any discontinued
operations and (d) any extraordinary items.

“Consolidated Shareholders’ Equity”: as of any date of determination,
shareholders’ equity as reflected in the Borrower’s consolidated financial
statements at such date.

“Consolidated Total Debt”: at any date of determination, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Unencumbered Assets”: the assets of the Borrower and its
Subsidiaries on a consolidated basis, consisting of (a) Cash and Cash
Equivalents and Marketable Securities, in each case to the extent not subject to
a Lien (other than customary bankers’ liens and rights of setoff and offset) and
(b) non-pledged Aircraft Assets, valued at the net book value thereof.

“Consolidated Unsecured Indebtedness”: Unsecured Indebtedness of the Borrower
and its Subsidiaries, on a consolidated basis after eliminating intercompany
items.

“Contractual Obligation”: as to any Person, any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

“Convertible Notes”: Indebtedness of the Borrower that is optionally convertible
into Common Stock of the Borrower (and/or cash based on the value of such Common
Stock) and/or Indebtedness of a Subsidiary of the Borrower that is optionally
exchangeable for Common Stock of the Borrower (and/or cash based on the value of
such Common Stock).

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender (a) that has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) that has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s



--------------------------------------------------------------------------------

6

 

good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) that has failed, within three Business Days after request by
a Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) that has, or
whose Lender Parent has, become the subject of a Bankruptcy Event or (e) with
respect to which the Issuing Lender has a good faith belief that such Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit.

“Departing Lender”: each lender under the Prior Credit Agreement that does not
have a Commitment hereunder and is identified on Schedule 1.1B.

“Disposition”: with respect to any property, any sale, lease (other than in the
ordinary course of business), sale and leaseback, assignment, conveyance,
transfer or other disposition thereof. The terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Disqualified Capital Stock”: with respect to any Person, any Capital Stock of
such Person that by its terms is (1) required to be redeemed or redeemable at
the option of the holder prior to the Termination Date in effect at the time of
issuance for consideration other than Qualified Capital Stock; or
(2) convertible at the option of the holder into Disqualified Capital Stock or
exchangeable for Indebtedness.

“Disqualified Lender”: each Person who is a competitor of the Borrower or an
Affiliate thereof or who is an air carrier and, in each case, is expressly
identified in a written list that the Borrower provides to the Administrative
Agent and requests the Administrative Agent to post to Intralinks or other
electronic system. The Administrative Agent shall have no responsibility or
liability to monitor or enforce such list of Disqualified Lenders.

“Documentation Agents”: the Documentation Agents identified on the cover page of
this Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Early Commitment Termination Date”: as defined in Section 2.19(e).

“ECA Indebtedness”: any Indebtedness incurred in order to fund the deliveries of
new Aircraft Assets, which Indebtedness is guaranteed by one or more Export
Credit Agencies.

“Eligible Assignee”: (a) any Lender and any Affiliate of any Lender, and
(b) (i) a commercial bank organized under the laws of the United States or any
state thereof, (ii) a savings and loan association or savings bank organized
under the laws of the United States or any state thereof, (iii) a commercial
bank organized under the laws of any other country or a political subdivision
thereof, provided that, with respect to this clause (iii), (A) such bank is
acting through a branch or agency located in the United States or (B) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country and (iv) a finance company, insurance company, mutual fund, leasing
company or other financial institution or fund (whether a corporation,
partnership or other entity) that is engaged in making, purchasing or



--------------------------------------------------------------------------------

7

 

otherwise investing in commercial loans in the ordinary course of its business,
and having total assets in excess of $250,000,000; provided that, in each case,
except with the consent of the Borrower, no Disqualified Lender shall be an
Eligible Assignee.

“Environmental Laws”: any Requirements of Law concerning protection of the
environment or exposure to toxic or deleterious materials.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan; (e) the incurrence by any Group Member or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (f) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (g) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the
incurrence by any Group Member or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA.

“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate (or, with respect to Competitive Loans, the rate of
interest applicable to which is based upon the Margin plus the applicable
Eurodollar Rate).

“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Rate shall be the Interpolated Rate at such time. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and



--------------------------------------------------------------------------------

8

 

binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Export Credit Agencies”: collectively, the export credit agencies or other
Governmental Authorities that provide export financing of new Aircraft Assets
(including, but not limited to, the Brazilian Development Bank, Compagnie
Francaise d’Assurance pour le Commerce Exterieur, Her Britannic Majesty’s
Secretary of State acting by the Export Credits Guarantee Department,
Euler-Hermes Kreditversicherungs AG, the Export-Import Bank of the United
States, the Export Development Canada or any successor thereto).

“Extension Agreement”: an Extension Agreement, substantially in the form of
Exhibit H.

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Loans (other than Competitive
Loans) held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Facility”: the Commitments and the extensions of credit thereunder.

“Facility Fee Rate”: the percentage rate per annum which is applicable at such
time as set forth in the Pricing Grid.

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnightrate
calculated by the NYFRB based on such day’s federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, asby
depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100th of 1%) of the quotations for
such day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by itNYFRB as the
effective federal funds rate.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.



--------------------------------------------------------------------------------

9

 

“First Amendment”: the First Amendment to the Second Amended and Restated Credit
Agreement dated June 1, 2015 among Air Lease Corporation as Borrower, the
several lenders party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent for the Lenders.

“First Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 3 of the First Amendment shall have been satisfied or waived,
which date is June 1, 2015.

“Fitch”: Fitch Rating Service, Inc.

“Fixed Rate”: with respect to any Competitive Loan (other than a Competitive
Loan that is a Eurodollar Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan”: a Competitive Loan bearing interest at a Fixed Rate.

“Fourth Amendment and Extension Agreement”: the Fourth Amendment and Extension
Agreement to the Second Amended and Restated Credit Agreement dated as of May 2,
2018 among Air Lease Corporation as Borrower, the several lenders party thereto
and JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders.

“Fourth Amendment Effective Date”: the date on which the conditions precedent
set forth in Section 6 of the Fourth Amendment and Extension Agreement shall
have been satisfied or waived, which date is May 2, 2018.

“Fourth Amendment Non-Extended Lender”: each Lender on the Fourth Amendment
Effective Date that did not consent to the amendments to this Agreement and the
extension of its Termination Date pursuant to the Fourth Amendment and Extension
Agreement.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 4.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligations”: with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person: (a) to
purchase such Indebtedness or obligation or any property constituting security
therefor; (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital



--------------------------------------------------------------------------------

10

 

or other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such Indebtedness or obligation; (c) to lease properties or to
purchase properties or services primarily for the purpose of assuring the owner
of such Indebtedness or obligation of the ability of any other Person to make
payment of the Indebtedness or obligation; or (d) otherwise to assure the owner
of such Indebtedness or obligation against loss in respect thereof. In any
computation of the Indebtedness or other liabilities of the obligor under any
Guarantee Obligation, the Indebtedness or other obligations that are the subject
of such Guarantee Obligation shall be assumed to be direct obligations of such
obligor to the extent of such obligor’s liability with respect thereto.

“Guarantor”: each Subsidiary that now or hereafter executes and delivers a
Guaranty; provided that upon release or discharge of such Subsidiary from the
Guaranty in accordance with this Agreement, such Subsidiary ceases to be a
Guarantor.

“Guaranty”: collectively, one or more guaranties of the Obligations made by the
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G, including any supplements to an existing Guaranty in
substantially the form that is a part of Exhibit G.

“Impacted Interest Period”: as defined in the definition of “Eurodollar Rate.”

“Indebtedness”: of any Person at any date, without duplication, (a) its
liabilities for borrowed money and its redemption obligations in respect of
Preferred Stock that is mandatorily redeemable at the option of the holder
thereof prior to the Termination Date in effect at the time of the issuance of
such Preferred Stock; (b) its liabilities for the deferred purchase price of
property acquired by such Person (excluding accounts payable and accrued
expenses arising in the ordinary course of business but including all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property); (c) (i) all liabilities
appearing on its balance sheet in accordance with GAAP in respect of Capital
Leases and (ii) all liabilities which would appear on its balance sheet in
accordance with GAAP in respect of Synthetic Leases assuming such Synthetic
Leases were accounted for as Capital Leases; (d) all liabilities for borrowed
money secured by any Lien with respect to any property owned by such Person
(whether or not it has assumed or otherwise become liable for such liabilities);
(e) all its reimbursement obligations in respect of drawn letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money); (f) the net aggregate Swap Termination Value of all Swap
Agreements of such Person; and (g) any Guarantee Obligation of such Person with
respect to liabilities of a type described in any of clauses (a) through
(f) hereof.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Index Debt”: senior, unsecured, long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any



--------------------------------------------------------------------------------

11

 

infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
Termination Date, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Fixed
Rate Loan, the last day of the Interest Period applicable to the Competitive
Borrowing of which such Fixed Rate Loan is a part and, in the case of a Fixed
Rate Loan with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

“Interest Period”: (a) as to any Eurodollar Loan, (i) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (ii) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 4:00 P.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto, and (b) as to any Competitive Borrowing of Fixed Rate Loans, the period
(which shall not be less than seven days or more than 360 days) commencing on
the date of such Competitive Borrowing and ending on the date specified in the
applicable Competitive Bid Request; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

“Investment Grade Rating”: a rating equal to or higher than BBB- (or the
equivalent) by S&P or Fitch, as applicable.

“IRS”: as defined in Section 2.15(e).



--------------------------------------------------------------------------------

12

 

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Natixis, New York Branch
and any other Lender approved by the Administrative Agent and the Borrower that
has agreed in its sole discretion to act as an “Issuing Lender” hereunder, or
any of their respective Affiliates, in each case in its capacity as issuer of
any Letter of Credit. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.

“Issuing Lender L/C Commitment Sublimit”: for JPMorgan Chase Bank, N.A.,
$55,000,000, for Natixis, New York Branch, $50,000,000 and for any other Issuing
Lender, the amount agreed in writing between the Issuing Lender and the
Borrower.

“Joint Venture”: as to any Person, any other Person designated as a “joint
venture” (1) that is not a Subsidiary of such Person and (2) in which such
Person owns less than 100% of the equity or voting interests.

“L/C Commitment”: $150,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Lender at any time shall be its Revolving Percentage of the total L/C Exposure
at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto. For the avoidance of doubt, the
term “Lenders” excludes all Departing Lenders.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: with respect to any Person, any mortgage, lien, pledge, charge, security
interest or other encumbrance or any interest or title of any vendor, lessor,
lender or other secured party to or of such Person under any conditional sale or
other title retention agreement and any Capital Lease, upon or with respect to
any property or asset of such Person.

“Loans”: the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents”: this Agreement, the Notes, the Guaranty, any Extension
Agreement and any amendment, waiver, supplement or other modification to any of
the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Margin”: with respect to any Competitive Loan that is a Eurodollar Loan, the
marginal rate of interest, if any, to be added to or subtracted from the
Eurodollar Rate to determine the rate of interest applicable to such Loan, as
specified by the Lender making such Loan in its related Competitive Bid.



--------------------------------------------------------------------------------

13

 

“Marketable Securities”: either (a) debt securities that are rated BBB- or above
by Fitch, BBB- or above by S&P, or Baa3 or above by Moody’s or (b) senior debt
securities of issuers that are rated BBB- or above by Fitch, BBB- or above by
S&P, or Baa3 or above by Moody’s.

“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (b) a material impairment on the validity or
enforceability of this Agreement or any of the other Loan Documents or the
totality of the rights or remedies of the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA. that is contributed to or required to be
contributed to by any Group Company or any ERISA Affiliate.

“New Lender”: as defined in Section 2.1(c).

“New Lender Supplement”: as defined in Section 2.1(c).

“Non-Excluded Taxes”: as defined in Section 2.15(a).

“Non-Recourse Indebtedness”: with respect to any Person, any Indebtedness of
such Person or its Subsidiaries that is, by its terms, recourse only to specific
assets and non-recourse to the assets of such Person generally and that is
neither guaranteed by any Affiliate (other than a Subsidiary) of such Person or
would become the obligation of any Affiliate (other than a Subsidiary) of such
Person upon a default thereunder; provided, however, that the existence of a
guarantee that is not a guarantee of payment of Indebtedness shall not cause the
related Indebtedness to fail to be Non-Recourse Indebtedness.

“Non-U.S. Lender”: as defined in Section 2.15(e).

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such



--------------------------------------------------------------------------------

14

 

proceeding) the Loans and all other obligations and liabilities of the Borrower
to the Administrative Agent or to any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred or suffered to exist, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“Organizational Document”: as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person.

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising solely from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court, documentary,
intangible, recording, filing or similar taxes or any excise or property taxes
arising from any payment made hereunder or from the execution, delivery,
performance, registration or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, including any interest, additions to tax
or penalties applicable thereto, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment or sale of a participation (other
than an assignment made pursuant to Section 2.18).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s Common Stock
purchased by the Borrower in connection with an issuance of any Convertible
Notes; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Notes issued in connection
with the Permitted Bond Hedge Transaction.Plan



--------------------------------------------------------------------------------

15

 

Asset Regulations”: of 29 CFR § 2510.3-101 et seq., as modified by Section 3(42)
of ERISA, as amended from time to time.

“Permitted Warrant Transaction”: any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) on the Borrower’s Common
Stock sold by the Borrower substantially concurrently with any purchase by the
Borrower of a related Permitted Bond Hedge Transaction.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Group Member or any ERISA Affiliate is
(or, if such Plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Stock”: any class of capital stock of a Person that is preferred over
any other class of capital stock (or similar equity interests) of such Person as
to the payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.

“Pricing Grid”: with respect to any Eurodollar Loan or ABR Loan, or with respect
to the facility fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “Applicable Margin for Eurodollar
Loans”, “Applicable Margin for ABR Loans” or “Facility Fee Rate”, as the case
may be, based upon the ratings by Moody’s, S&P and Fitch, respectively,
applicable on such date to the Index Debt:

 

 

Rating for the Index

Debt

 

 

Applicable

Margin for

Eurodollar

Loans

 

 

 

Applicable Margin

for ABR Loans

 

 

Facility

Fee Rate

       

Level I

 

Rating for the Index Debt of at least BBB+ by S&P/BBB+ by Fitch/Baa1 by Moody’s

 

  0.975%   0.00%   0.15%        

Level II

 

Rating for the Index Debt of at least BBB by S&P/BBB by Fitch/Baa2 by Moody’s
and not Level I

 

  1.05%   0.05%   0.20%



--------------------------------------------------------------------------------

16

 

 

Rating for the Index

Debt

 

 

Applicable

Margin for

Eurodollar

Loans

 

 

 

Applicable Margin

for ABR Loans

 

 

Facility

Fee Rate

       

Level III

 

Rating for the Index Debt of at least BBB- by S&P/BBB- by Fitch/Baa3 by Moody’s
and not Level I or II

  1.25%   0.25%   0.25%        

Level IV

 

Rating for the Index Debt below Level III

 

  1.45%   0.45%   0.30%

For purposes of the foregoing, (i) if at any time the Borrower has ratings for
the Index Debt from at least two Rating Agencies that fall within the same
Level, the Applicable Margin and the Facility Fee Rate (the “Applicable Rate”)
shall be based on such Level; provided that (x) if at any time the Borrower has
ratings for the Index Debt from two or three of the Rating Agencies that fall
within two different Levels that are one Level apart, the relevant Level for
purposes of determining the Applicable Rate shall be the Level for the higher of
the Moody’s rating (if any) or the S&P rating (if any) and (y) if at any time
the Borrower has ratings for the Index Debt from two or three of the Rating
Agencies that fall within different Levels that are two or more Levels apart,
the relevant Level for purposes of determining the Applicable Rate shall be the
Level that is one level below the Level for the highest of such ratings; (ii) if
at any time a rating for the Index Debt is provided only by one of Moody’s and
S&P, the Applicable Rate shall be based on the Level of such rating for the
Index Debt; (iii) if at any time neither Moody’s nor S&P shall have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), the relevant Level for purposes of
determining the Applicable Rate shall be Level IV; and (iv) if the ratings
established or deemed to have been established by any Rating Agency for the
Index Debt shall be changed (other than as a result of a change in the rating
system of such Rating Agency), or at a time when there is an absence of a rating
by any Rating Agency for the Index Debt and such Rating Agency establishes a
rating for the Index Debt, such change shall be effective as of the date on
which it is first announced by such Rating Agency, irrespective of when notice
of such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 6.7 or otherwise. Each establishment
of or change in the Applicable Rate shall apply during the period commencing on
the effective date of such establishment or change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if Moody’s or S&P shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such Rating Agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of such Rating Agency most recently in
effect prior to such change or cessation.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in



--------------------------------------------------------------------------------

17

 

connection with extensions of credit to debtors).last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Prior Credit Agreement”: the Amended and Restated Credit Agreement, dated as of
May 7, 2013, by and among the Borrower, certain financial institutions, and
JPMorgan Chase Bank, N.A., as administrative agent.

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Qualified Capital Stock”: all Capital Stock of a Person other than Disqualified
Capital Stock.

“Rating Agencies”: collectively, S&P, Fitch and Moody’s.

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Pension Plan.

“Required Lenders”: at any time, the holders of more than 50% of (a) the Total
Commitments then in effect or, (b) if the Commitments have expired or been
terminated, for purposes of declaring the Loans to be due and payable pursuant
to Section 8, and for all purposes after the Loans become due and payable
pursuant to Section 8, the Total Extensions of Credit and the total Competitive
Loans then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or chief accounting officertreasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer of the Borrower.



--------------------------------------------------------------------------------

18

 

“Restricted Payments”: as defined in Section 7.4.

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans (other than Competitive Loans)
then outstanding constitutes of the aggregate principal amount of the Loans
(other than Competitive Loans) then outstanding, provided, that, in the event
that the Loans (other than Competitive Loans) are paid in full prior to the
reduction to zero of the Total Extensions of Credit, the Revolving Percentages
shall be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.
Notwithstanding the foregoing, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Commitment.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any country-wide Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Screen Rate”: as defined in the definition of “Eurodollar Rate.”

“SEC”: the Securities and Exchange Commission or any successor thereto.

“Second Amendment”: the Second Amendment to the Second Amended and Restated
Credit Agreement dated May 27, 2016 among Air Lease Corporation as Borrower, the
several lenders party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent for the Lenders.

“Secured Indebtedness”: any Indebtedness secured by a Lien.

“Significant Subsidiary”: any Subsidiary that would be a “Significant
Subsidiary” of the Borrower within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC.

“SPC Subsidiary”: a Special Aircraft Financing Entity that has acquired from a
Person other than the Borrower or a Subsidiary a single Aircraft Asset and is
prohibited by its organizational documents or loan documents or other related
financing documents, without extension, replacement, modification or renewal
thereof, from incurring Indebtedness, other than the Indebtedness incurred to
finance such acquisition.

“Special Aircraft Financing Entity”: (a) any Subsidiary of the Borrower (i) that
is a borrower under a lending facility for the purpose of purchasing or
financing Aircraft Assets, (ii) that has no Indebtedness other than Indebtedness
that is non-recourse to the Borrower and its Subsidiaries (other than (A) such
Subsidiary and its Subsidiaries and (B) a limited recourse pledge of the equity
of any such



--------------------------------------------------------------------------------

19

 

Subsidiary) and the payment of such Indebtedness is not guaranteed by or would
become the obligation of the Borrower and its Subsidiaries (other than such
Subsidiary and its Subsidiaries), and (iii) that engages in no business other
than the purchase, finance, lease, sale and management of Aircraft Assets and
the ownership of special purpose entities engaged in such purchase, finance,
lease, sale and management, and business incidental thereto and (b) any such
special purpose entity described in the foregoing clause (a)(iii) that is a
Subsidiary of a Special Aircraft Financing Entity; provided that “Special
Aircraft Financing Entity” shall include, without limitation, ALC Warehouse and
ALC Maillot.

“Specified Indebtedness”: with respect to any Person, any Indebtedness of such
Person the outstanding principal amount of which equals at least $100,000,000.

“Subordinated Obligation”: any Indebtedness of the Borrower (whether outstanding
on the Closing Date or thereafter incurred) that is expressly subordinated or
junior in right of payment to the Loans pursuant to a written agreement.

“Subsidiary”: as to any Person, any other Person in which such first Person or
one or more of its Subsidiaries or such first Person and one or more of its
Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such second Person, and
any partnership if more than a 50% interest in the profits or capital thereof is
owned by such first Person or one or more of its Subsidiaries or such first
Person and one or more of its Subsidiaries (unless such partnership can
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Agreement”: (a) any and all interest rate swap transactions, basis swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date of
determination prior to the date referenced in clause (a), the amounts(s)
determined as the mark to market values(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements.

“Syndication Agents”: the Syndication Agents identified on the cover page of
this Agreement.

“Synthetic Lease”: at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.



--------------------------------------------------------------------------------

20

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: May 5, 2018, as such date may be extended from time to time
with respect to some or all of the Lenders pursuant to Section 2.1(g).

“Third Amendment and Extension Agreement”: the Third Amendment and Extension
Agreement to the Second Amended and Restated Credit Agreement dated May 2, 2017
among Air Lease Corporation as Borrower, the several lenders party thereto and
JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders.

“Third Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 5 of the Third Amendment and Extension Agreement shall have
been satisfied or waived, which date is May 2, 2017.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan or, as to
any Competitive Loan, its nature as a Eurodollar Loan or a Fixed Rate Loan.

“United States”: the United States of America.

“Unsecured Aircraft Financing Debt”: as defined in Section 7.2(c).

“Unsecured Indebtedness”: Indebtedness as to which the obligor thereunder has
not granted a Lien in favor of the holder(s) thereof as collateral security for
the repayment of such Indebtedness; provided that for the avoidance of doubt
obligations with respect to Capital Leases and obligations with respect to Swap
Agreements shall not constitute Unsecured Indebtedness.

“Voting Stock”: Capital Stock of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect the corporate
directors (or Persons performing similar functions).

“Wholly-Owned Subsidiary”: at any time, any Subsidiary one hundred percent of
all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Borrower and the
Borrower’s other Wholly-Owned Subsidiaries at such time.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

Other Definitional Provisions.



--------------------------------------------------------------------------------

21

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein), (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall,
with respect to Indebtedness, be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

The words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

SECTION 2.     AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. (a) Subject to the terms and conditions hereof, each Lender
severally agrees to make Loans to the Borrower from time to time during the
Commitment Period in an aggregate principal amount (i) at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the L/C
Obligations then outstanding, does not exceed the amount of such Lender’s
Commitment and (ii) that will not result in the Total Extensions of Credit plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
Total Commitments. During the Commitment Period the Borrower may use the
Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.8. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.20. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.



--------------------------------------------------------------------------------

22

 

(b) The Borrower and any one or more Lenders and/or New Lenders may from time to
time after the Closing Date agree that such Lender or New Lender or Lenders or
New Lenders shall establish a new Commitment or Commitments or increase the
amount of its or their Commitment or Commitments by executing and delivering to
the Administrative Agent, in the case of each New Lender, a New Lender
Supplement meeting the requirements of Section 2.1(c) or, in the case of each
Lender, a Commitment Increase Supplement meeting the requirements of
Section 2.1(d); provided that, (x) without the consent of the Required Lenders,
the aggregate amount of incremental Commitments established or increased after
the ThirdFourth Amendment Effective Date pursuant to this paragraph shall not
exceed $1,000,000,000, and (y) unless otherwise agreed to by the Administrative
Agent, each increase in the aggregate Commitments effected pursuant to this
paragraph shall be in a minimum aggregate amount of at least $25,000,000.
Notwithstanding the foregoing, no increase in the Total Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph
(b) unless, (i) on the proposed date of the effectiveness of such increase, the
conditions set forth in Section 5.2 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by an authorized officer of the Borrower and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Closing Date under Section 5.1(c) as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase and under
Section 5.1(d). No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.

(c) Any additional bank, financial institution or other entity that is not a
Lender which, with the consent of the Borrower and the Administrative Agent
unless such New Lender is an Affiliate of a Lender (which consent of the
Administrative Agent shall not be unreasonably withheld, delayed or
conditioned), elects to become a “Lender” under this Agreement in connection
with any transaction described in Section 2.1(b) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit F-1, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender, with a Commitment in the amount set forth
therein that is effective on the date specified therein, for all purposes and to
the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement.

(d) Any Lender, which, with the consent of the Borrower and the Administrative
Agent, elects to increase its Commitment under this Agreement shall execute and
deliver to the Borrower and the Administrative Agent a Commitment Increase
Supplement specifying (i) the amount of such Commitment increase, (ii) the
aggregate amount of such Lender’s Commitment after giving effect to such
Commitment increase, and (iii) the date upon which such Commitment increase
shall become effective.

(e) Unless otherwise agreed by the Administrative Agent, on each date upon which
the Commitments shall be increased pursuant to this Section, the Borrower shall
prepay all then outstanding Loans made to it, which prepayment shall be
accompanied by payment of all accrued interest on the amount prepaid and any
amounts payable pursuant to Section 2.16 in connection therewith, and, to the
extent it determines to do so, reborrow Loans from all the Lenders (after giving
effect to the new and/or increased Commitments becoming effective on such date).
Any prepayment and reborrowing pursuant to the preceding sentence shall be
effected, to the maximum extent practicable, through the netting of amounts
payable between the Borrower and the respective Lenders.

(f) The Borrower shall repay all outstanding Loans on the Termination Date, it
being understood and agreed that in the event that the Termination Date is
extended pursuant to Section 2.1(g), the Borrower shall only be required to
repay the outstanding Loans of each non-extending Lender on the then-scheduled
Termination Date (determined without giving effect to such requested extension)
(unless the Loans and Commitments of such non-extending Lender are purchased by
a replacement financial



--------------------------------------------------------------------------------

23

 

institution pursuant to Section 2.18 or otherwise assigned hereunder to a Lender
which agrees to so extend the Termination Date).

(g) The Termination Date with respect to the Commitments and the Loans may be
extended annually, in the manner set forth in this Section 2.1(g), in each case
for a period of one year measured from the latest Termination Date then in
effect. If the Borrower wishes to request an extension of the Termination Date,
it shall give notice to that effect to the Administrative Agent at any time and
from time to time after the first anniversary of the Closing Date and not less
than 30 days prior to the Termination Date then in effect (provided that the
Borrower may not make more than one such request in any one year). The
Administrative Agent shall promptly notify each Lender of receipt of such
request. Each Lender shall endeavor to respond to such request, whether
affirmatively or negatively (such determination in the sole discretion of such
Lender), by notice to the Borrower and the Administrative Agent within 10 days
of receipt of such request. Subject to the execution by the Borrower, the
Administrative Agent and such Lender of a duly completed Extension Agreement,
the Termination Date applicable to the Commitment and the Loans of each Lender
so affirmatively notifying the Borrower and the Administrative Agent shall be
extended for a period of one year from the latest Termination Date then in
effect; provided that (x) no Termination Date of any Lender shall be extended
unless Lenders having at least 50% in aggregate amount of the Commitments in
effect at the time any such extension is requested shall have elected so to
extend their Commitments, (y) on the date of any such extension of the
Termination Date, each of the representations and warranties made by any Loan
Party in the Loan Documents or any notice or certificate delivered in connection
therewith shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) on and as of such date as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (provided that any representation
or warranty that is qualified by materiality shall be true and correct in all
respects) as of such earlier date and (z) no Termination Date of any Lender
shall be extended if a Default or Event of Default shall have occurred and be
continuing. Any Lender which does not give such notice to the Borrower and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Lender shall terminate on the
then-scheduled Termination Date (determined without giving effect to such
requested extension). The Borrower, at its discretion, will have the right at
any time pursuant to Section 2.18 to seek a substitute Eligible Assignee for any
Lender which does not elect to extend its Commitment. Following any such
extension, the L/C Obligations shall continue to be held ratably among the
Lenders, but on the Termination Date as applicable to any non-extending Lender,
the L/C Obligations of such non-extending Lender shall be ratably reallocated,
to the extent of the Available Commitments of the extending Lenders, to the
extending Lenders (without regard to whether the conditions set forth in
Section 5.2 can then be satisfied) and the Borrower shall cash collateralize the
balance of such L/C Obligations in a manner reasonably satisfactory to the
Administrative Agent and the Issuing Lender (but in no event in an amount
greater than the difference, if positive, of outstanding L/C Obligations of
non-extending Lenders less the amount of L/C Obligations of non-extending
Lenders reallocated to extending Lenders as provided in this section).
Notwithstanding anything to the contrary contained in this section, the Borrower
may not effectuate an extension of the Termination Date more than fivesix times
during the term of this Agreement.

(h) The provisions of Section 2.1(f) and Section 2.1(g) shall supersede any
contrary provisions in Section 2.13, Section 10.1 and Section 10.7 of this
Agreement.

2.2 Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice



--------------------------------------------------------------------------------

24

 

must be received by the Administrative Agent (a) prior to 4:00 P.M., New York
City time, three Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) prior to 1:00 P.M., New York City time on the
requested Borrowing Date, in the case of ABR Loans) (provided that any such
notice of a borrowing of ABR Loans to finance payments required by Section 3.5
may be given not later than 11:00 A.M., New York City time, on the date of the
proposed borrowing), specifying (i) the amount and Type of Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Commitments shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount), (y) in the case of Eurodollar Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (z) in the case of
Competitive Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 3:00 P.M.
(or, in the case of same-day borrowings of ABR Loans to finance payments
required by Section 3.5, 1:00 P.M.), New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent not later than 3:30 P.M. (or in the case of same-day
borrowings of ABR Loans to finance payments required by Section 3.5, 1:00 P.M.),
New York City time on such Borrowing Date crediting the account of the Borrower
on the books of such office with the aggregate of the amounts made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

2.3 [Reserved].

2.4 [Reserved].

2.5 Facility Fees, etc.. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee for the period from and
including the date hereof to the last day of the Commitment Period, computed at
the Facility Fee Rate on the average daily amount of the Commitment of such
Lender (whether used or unused) during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof; provided that, if such Lender
continues to have any outstanding Extensions of Credit after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Extensions of Credit until such Extensions of Credit are paid
in full.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect



--------------------------------------------------------------------------------

25

 

thereto and to any prepayments of the Loans made on the effective date thereof,
the sum of the Total Extensions of Credit and the aggregate principal amount of
outstanding Competitive Loans would exceed the Total Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Commitments then in effect.

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 4:00
P.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans and no later than 4:00 P.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.16. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Loans that are ABR Loans), accrued interest to such date on the amount prepaid.
Partial prepayments of Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof. Notwithstanding anything to the contrary
contained in this Section 2.7, the Borrower shall not have the right to prepay
any Competitive Loan without the prior consent of the Lender thereof.

2.8 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 4:00 P.M., New York City
time, on the Business Day preceding the proposed conversion date, provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 4:00 P.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Lenders has determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations or
(ii) if an Event of Default specified in clause (i) or (ii) of Section 8(f) with
respect to the Borrower is in existence, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.



--------------------------------------------------------------------------------

26

 

(c) This Section 2.8 shall not apply to Competitive Borrowings, which may not be
converted or continued.

2.9 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches (exclusive of Competitive
Loans) shall be outstanding at any one time.

2.10 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin (provided that any Competitive Loan that is a Eurodollar Loan
shall bear interest at the Eurodollar Rate for the Interest Period in effect for
such Competitive Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan).

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin. Each Fixed Rate Loan shall bear interest at the Fixed
Rate applicable to such Loan.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans plus 2%, and (ii) if all or a portion of any interest payable on any Loan
or any facility fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2%, in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand by the Administrative Agent.

2.11 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.



--------------------------------------------------------------------------------

27

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a).

2.12 Inability to Determine Interest Rate. (a) If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, as applicable
(including because the Screen Rate is not available or published on a current
basis), for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders (or, in the case of a Competitive Loan that is a Eurodollar Loan, the
Lender that is required to make such Loan) that the Eurodollar Rate, determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (i) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (ii) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans, (iii) any request by the Borrower for a
Competitive Loan that is a Eurodollar Loan shall be ineffective; provided that
if the circumstances giving rise to such notice do not affect all the Lenders,
then requests by the Borrower for Competitive Loans that are Eurodollar Loans
may be made to Lenders that are not affected thereby, and (iv) any outstanding
Eurodollar Loans not otherwise repaid shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

(b) If, at any time, the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders (for this purpose, determined disregarding all
Extensions of Credit and unused Commitments of any Fourth Amendment Non-Extended
Lender) stating that such Required Lenders object to such amendment;



--------------------------------------------------------------------------------

28

 

provided that in the case of any determination of interest with respect to any
Fourth Amendment Non-Extending Lender, no such amendment shall be effective
unless consented thereto by the Fourth Amendment Non-Extended Lender holding
such Loan. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.12(b), only to the extent the
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Interest Period selection that requests the
conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective, (y) if any notice of borrowing requests a Eurodollar Loan,
such Loan shall be made as an ABR Loan and (z) any request by the Borrower for a
Competitive Borrowing of a Eurodollar Loan shall be ineffective.

2.13 Pro Rata Treatment and Payments. (a) Each borrowing (other than Competitive
Loans) by the Borrower from the Lenders hereunder and, except as provided in
Section 2.1(f), Section 2.1(g) or Section 2.19, each payment by the Borrower on
account of any facility fee and any reduction of the Commitments of the Lenders
shall be made pro rata according to the respective Revolving Percentages of the
relevant Lenders.

(b) Except as otherwise provided in Section 2.1(f), Section 2.1(g) or
Section 2.19, each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Loans (other than payments of
Competitive Loans pursuant to Section 2.20(g)) shall be made pro rata according
to the respective outstanding principal amounts of the Loans then held by the
Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 4:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders (or solely for the benefit of the non-extending Lenders in the
case of non pro-rata payments made pursuant to Section 2.1(f) or
Section 2.1(g)), at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such



--------------------------------------------------------------------------------

29

 

borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to 12:00 Noon, New York City time on the date of any payment due
to be made by the Borrower hereunder that the Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrower is making such payment, and the Administrative Agent may, but shall
not be required to, in reliance upon such assumption, make available to the
relevant Lenders their respective pro rata shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing in this Section 2.13(e) shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.13(d), 2.13(e), 2.15(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.14 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
Governmental Authority charged with administration thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any such Governmental Authority made subsequent to the date hereof:

(i) shall subject any Credit Party to any tax of any kind whatsoever (other than
(A) Non-Excluded Taxes or Other Taxes covered by Section 2.15 and (B) Taxes
described in the first sentence of Section 2.15(a) immediately before the
proviso and clauses (w) through (y) of Section 2.15(a)) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit (or, subject to Section 10.6(c)(ii), participations therein) by, or any
other acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition affecting its Eurodollar
Loans or Fixed Rate Loans or its obligation to make or maintain Eurodollar Loans
or Fixed Rate Loans or issue or participate in Letters of Credit;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Eurodollar Loans or Fixed Rate Loans or issuing or participating in Letters of



--------------------------------------------------------------------------------

30

 

Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower shall promptly pay such Lender or such other
Credit Party, upon its demand, any additional amounts necessary to compensate
such Lender or such other Credit Party for such increased cost or reduced amount
receivable. If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the change in such Requirement of Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

2.15 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income (however
denominated) Taxes and franchise Taxes (imposed in lieu of



--------------------------------------------------------------------------------

31

 

net income Taxes) and branch profits Taxes imposed on the Administrative Agent
or any Lender by any Governmental Authority in a jurisdiction (or political
subdivision thereof) in which the Administrative Agent or Lender is organized,
in which its applicable lending office is located, or that are Other Connection
Taxes; provided that, if any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender as determined in good faith by the applicable withholding agent,
(i) such amounts shall be paid to the relevant Government Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Loan Party to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made; provided
further, however, that notwithstanding anything in this Agreement to the
contrary, the Borrower shall not be required to increase any such amounts
payable to any Lender or other recipient with respect to any Non-Excluded Taxes
(w) that are attributable to such Lender’s or other recipient’s failure to
comply with the requirements of paragraph (e) or (f) of this Section, (x) that
are United States withholding Taxes (including United States federal, state and
local backup withholding taxes) resulting from any Requirement of Law in effect
on the date such Lender becomes a party to this Agreement (or designates a new
lending office), except in each case to the extent that, pursuant to this
paragraph, additional amounts with respect to such Non-Excluded Taxes were
payable either to such Lender’s assignor (if any) at the time of assignment or
to such Lender at the time it designated a new lending office or (y) that are
imposed by reason of FATCA. The payment of Taxes described in clauses
(w) through (y) of this Section 2.15(a) shall not result in any indemnity
payment under Section 2.15(c).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof or other evidence of such
payment reasonably satisfactory to the Administrative Agent. Subject to
Section 2.15(a), if (i) any Loan Party fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or (ii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender (including, in the case of a Lender that is classified as a
partnership for U.S. federal income tax purposes, a person treated as a
beneficial owner thereof for U.S. federal tax purposes), such Loan Party shall
indemnify the Administrative Agent and the Lenders within 10 days after demand
therefor, for the full amount of any incremental taxes, interest or penalties
that may become payable by the Administrative Agent or any Lender as a result of
any such failure (including Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) in the case
of (i), or any such direct imposition in the case of (ii). In the case of any
Lender making a claim under this Section 2.15(c) on behalf of any of its
beneficial owners, an indemnity payment under this Section 2.15(c) shall be due
only to the extent that such Lender is able to establish that such beneficial
owners supplied to the applicable Persons such properly completed and executed
documentation necessary to claim any applicable exemption from, or reduction of,
such Non-Excluded Taxes or Other Taxes.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.6(c) relating to the maintenance of
a Participant Register, in either case, that are



--------------------------------------------------------------------------------

32

 

payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Each Lender that is a “United States Person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of U.S.
Internal Revenue Service (“IRS”) Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal withholding tax. Each Lender (or
Transferee) that is not a “United States Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) and that is entitled to an
exemption from or reduction of withholding tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of either IRS Form
W-8BEN or W-8BEN-E, as applicable, Form W-8IMY (together with any applicable
underlying IRS Forms) or Form W-8ECI, as applicable, (ii) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a statement substantially in the form of Exhibit E and the applicable
IRS Form W-8BEN or W-8BEN-E, as applicable, or any subsequent versions thereof
or successors thereto, properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments under this Agreement and the other Loan
Documents or (iii) any other form prescribed by the applicable requirements of
U.S. federal income tax law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable requirements of
law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent. In addition, each Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender. Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this Section, a Lender shall not be required to deliver any form pursuant to
this paragraph that such Lender is not legally able to deliver.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.



--------------------------------------------------------------------------------

33

 

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.15, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.15 with respect to the Non-Excluded Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such Lender attributable to such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of such Lender, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Loan Party or any
other Person.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the First Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(j) The agreements in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(k) For purposes of this Section 2.15, the term “Lender” includes the Issuing
Lender.

2.16 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the failure to borrow any
Competitive Loan after accepting the Competitive Bid to make such Loan or
(d) the making of a prepayment of Eurodollar Loans or Fixed Rate Loans on a day
that is not the last day of an Interest Period with respect thereto. In the case
of a Eurodollar Loan, such indemnification shall be the amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, at the Eurodollar
Rate that would have been applicable for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest



--------------------------------------------------------------------------------

34

 

Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.17 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14 or 2.15 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
offices to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.14
or 2.15(a).

2.18 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.14 or 2.15(a), (b) becomes a Defaulting Lender, (c) does not agree to
extend the Termination Date for its Commitments and Loans under Section 2.1(g)
and Lenders having at least 50% in aggregate amount of the Commitments in effect
at the time any such extension is requested shall have elected so to extend
their Commitments or (d) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) if applicable, prior to any such replacement, such Lender shall have taken
no action under Section 2.17 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.14 or 2.15(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement (other than any
outstanding Competitive Loans held by such replaced Lender), (v) the Borrower
shall be liable to such replaced Lender under Section 2.16 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.14 or 2.15(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.



--------------------------------------------------------------------------------

35

 

2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.5(a);

(b) the Commitment and Extensions of Credit of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.1); provided that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender;

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Extensions of Credit plus such Defaulting Lender’s L/C Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 8
for so long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in the amount of
such Defaulting Lender’s L/C Exposure in accordance with Section 2.19(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).



--------------------------------------------------------------------------------

36

 

(e) Termination of Defaulting Lenders. The Borrower shall have the right, in its
sole discretion, to terminate the Commitment of any Defaulting Lender by giving
the Administrative Agent and such Defaulting Lender a written notice setting
forth its election and a termination date (an “Early Commitment Termination
Date”), which date shall not be earlier than three (3) Business Days after the
date on which such notice has been given, except as otherwise agreed by the
Administrative Agent and such Defaulting Lender. On the Early Commitment
Termination Date, such Defaulting Lender’s Commitment shall terminate and, so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall (i) prepay all of such Defaulting Lender’s outstanding Loans
together with interest thereon accrued to such Early Commitment Termination
Date, (ii) pay all facility fees accrued to such Early Commitment Termination
Date, except as otherwise provided in Section 2.19(a) and (iii) pay all amounts
then owing to such Defaulting Lender pursuant to Sections 2.14, 2.15, 2.16 and
10.5 for which demand has been made to the Borrower prior to such Early
Commitment Termination Date. Upon termination of such Defaulting Lender’s
Commitment in accordance with this Section 2.19(e), such Defaulting Lender shall
cease to be a party hereto.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

2.20 Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, from time to time during the Commitment Period the Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans; provided that the sum of the
Total Extensions of Credit plus the aggregate principal amount of outstanding
Competitive Loans at any time shall not exceed the Total Commitments. To request
Competitive Bids, the Borrower shall notify the Administrative Agent of such
request by telephone, in the case of a Competitive Borrowing of Eurodollar
Loans, not later than 11:00 a.m., New York City time, four Business Days before
the date of the proposed Competitive Borrowing and, in the case of a Competitive
Borrowing of Fixed Rate Loans, not later than 10:00 a.m., New York City time,
one Business Day before the date of the proposed Competitive Borrowing; provided
that the Borrower may submit up to (but not more than) three Competitive Bid
Requests on the same day, but a Competitive Bid Request shall not be made within
five Business Days after the date of any previous Competitive Bid Request,
unless any and all such previous Competitive Bid Requests shall have been
withdrawn or all Competitive Bids received in response thereto rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in a form reasonably approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Competitive Bid Request shall
specify the following information:

(i) the aggregate amount of the requested Competitive Borrowing;

(ii) the date of such Competitive Borrowing, which shall be a Business Day;

(iii) whether such Competitive Borrowing is to be a Competitive Borrowing of
Eurodollar Loans or a Competitive Borrowing of Fixed Rate Loans;

(iv) the Interest Period to be applicable to such Competitive Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;
and



--------------------------------------------------------------------------------

37

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed; and

(vi) any such other term as the Borrower may specify.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Competitive Borrowing of Eurodollar Loans, not later than 9:30 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Competitive Borrowing of Fixed Rate Loans, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Competitive Borrowing of Eurodollar Loans, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Competitive Borrowing, and in the case of a Competitive
Borrowing of Fixed Rate Loans, not later than 11:00 a.m., New York City time, on
the proposed date of the Competitive Borrowing; provided that (i) the failure of
the Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause
(iv) the



--------------------------------------------------------------------------------

38

 

amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one half of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) of this Section.

(g) Notwithstanding anything to the contrary contained in Section 2.1(f), the
Borrower shall repay the unpaid principal amount of each Competitive Loan on the
last day of the Interest Period applicable to such Loan.

SECTION 3.     LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to, and shall not, issue any Letter
of Credit if, after giving effect to such issuance, (i)(x) the L/C Obligations
would exceed the L/C Commitment or (y) the aggregate stated amount of Letters of
Credit issued by the Issuing Lender would exceed the Issuing Lender L/C
Commitment Sublimit of the Issuing Lender, (ii) the aggregate amount of the
Available Commitments would be less than zero or (iii) the sum of the Total
Extensions of Credit plus the aggregate principal amount of outstanding
Competitive Loans would exceed the Total Commitments. Each Letter of Credit
shall (A) be denominated in Dollars and (B) expire no later than the earlier of
(x) the first anniversary of its date of issuance unless otherwise consented to
by the Issuing Lender and (y) the date that is five Business Days prior to the
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above). Schedule 3.1
sets forth certain letters of credit issued under the Prior Credit Agreement.
Subject to the satisfaction on the Closing Date of the conditions precedent set
forth in Section 5.1, such letters of credit shall constitute, on and after the
Closing Date, Letters of Credit and shall be subject to and benefit from this
Agreement.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Administrative Agent and the Issuing Lender at their respective addresses
for notices specified herein an Application completed to the reasonable
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates,



--------------------------------------------------------------------------------

39

 

documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the undrawn and
unexpired amount of each Letter of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee of the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the undrawn
and unexpired amount of each Letter of Credit, payable quarterly in arrears on
each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase, subject to Section 2.19(c)(i), and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount that is not so reimbursed (or is so
returned). Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the



--------------------------------------------------------------------------------

40

 

product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans. A certificate of the Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice of such draft. Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.10(b) and (y) thereafter,
Section 2.10(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.



--------------------------------------------------------------------------------

41

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4.     REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. The audited balance sheet of the Borrower as of
December 31, 20132017 and the related consolidated statements of income and of
cash flows for the fiscal year ended on such date, reported on by and
accompanied by an unqualified report from KPMG LLP, present fairly in all
material respects the consolidated financial condition of the Borrower as of
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal year then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). No Group Member has, as of the date hereof, any Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long term
leases or unusual forward or long term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, in each case, in excess of $10,000,000 that are not reflected in
the most recent financial statements referred to in this paragraph. During the
period from December 31, 2013 to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or
property, except to another Group Member.

4.2 No Change. Since December 31, 20132017 (or, in the event that the
representation and warranty contained in this Section 4.2 is made pursuant to
Section 2.1(g), since the date of the latest audited consolidated financial
statements of the Borrower and its Subsidiaries), there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3 Existence; Compliance with Law. Each Loan Party and, to the extent any
Subsidiary directly or indirectly owns Aircraft Assets, such Subsidiary (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where



--------------------------------------------------------------------------------

42

 

its ownership, lease or operation of property or the conduct of its business
requires such qualification and the failure to so qualify would reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate (or limited liability or other entity, as appropriate) power and
authority to execute, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain extensions of credit
hereunder. Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required by or on behalf of the
Borrower or any other Loan Party in connection with the extensions of credit
hereunder or with the execution, delivery, or performance by any Loan Party or
enforceability against any Loan Party of this Agreement or any of the Loan
Documents. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by the Loan Parties, the issuance of Letters of Credit,
the borrowings hereunder and the use of the proceeds thereof (a) will not
violate any material Requirement of Law applicable to any Group Member, any
Organizational Document of any Group Member or, except as could not reasonably
be expected to have a Material Adverse Effect, any Contractual Obligation of any
Group Member and (b) will not result in, or require, the creation or imposition
of any Lien on any Group Member’s properties or revenues. No Requirement of Law,
Organizational Document or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.



--------------------------------------------------------------------------------

43

 

4.8 Ownership of Property. Except as could not reasonably be expected to have a
Material Adverse Effect, each Group Member has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its Aircraft Assets and its other property.

4.9 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted., (ii) no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim and (iii) the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

4.10 Taxes. Each Group Member has filed or caused to be filed all federal, state
and other material tax returns that, to the knowledge of the Borrower, are
required to be filed and has paid or made provision for the payment of all taxes
shown to be due and payable on said returns or on any material assessments made
against it or any of its property and all other material taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority other
than (a) any tax the amount or validity of which is currently being contested in
good faith by appropriate actions and with respect to which reserves in
conformity with generally accepted accounting principles in the United States
have been provided on the books of the relevant Group Member, and (b) any tax
returns or taxes to the extent that the failure to file such tax returns or pay
such taxes could not reasonably be expected to result in a Material Adverse
Effect; no material tax Lien has been filed, and, to the knowledge of the
Borrower, no material claim is being asserted, with respect to any such material
tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.



--------------------------------------------------------------------------------

44

 

4.13 ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Group Member and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; and (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards
No. 106. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Accounting Standards
Codification Topic No. 715: Compensation Retirement Benefits) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed by
more than a material amount the fair market value of the assets of such Pension
Plan allocable to such accrued benefits, and the present value of all
accumulated benefit obligations under each underfunded Pension Plan (based on
the assumptions used for purposes of Accounting Standards Codification Topic
No. 715: Compensation Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of all such underfunded
Pension Plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur or suffer to exist Indebtedness.

4.15 Subsidiaries. As of the Closing Date, Schedule 4.15 sets forth the name and
jurisdiction of incorporation or formation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party.

4.16 Use of Proceeds. The proceeds of the Loans shall be used (a) to repay
amounts outstanding under the Prior Credit Agreement on the Closing Date,
including any fees or expenses incurred in connection therewith, and (b) to
finance the working capital needs of the Borrower and its Subsidiaries in the
ordinary course of business and for general corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: no Group Member has released or
disposed of Materials of Environmental Concern at any property or facility owned
or operated by any Group Member in a manner that would reasonably be expected to
give rise to liability under any applicable Environmental Law, nor to the
knowledge of the Borrower are Materials of Environmental Concern present at any
property or facility owned or operated by any Group Member or at any other
location in conditions that would reasonably be expected to give rise to
liability under any applicable Environmental Law.



--------------------------------------------------------------------------------

45

 

4.18 Accuracy of Information, etc.. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or written or formally presented information
(other than the financial projections and forward-looking information referred
to in the immediately succeeding sentence below and information of a general
economic or industry specific nature) furnished by any Loan Party or any of its
agents to the Administrative Agent, the Lenders or any of their respective
Affiliates, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, as of the date such statement or information was so furnished, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements thereto). The financial projections and other
forward-looking information contained in the materials referenced above have
been prepared in good faith based upon assumptions believed by the Borrower to
be reasonable at the time furnished by or on behalf of the Borrower, any Loan
Party or any of their respective agents, as the case may be, to the
Administrative Agent, the Lenders or any of their respective Affiliates, it
being recognized by the Administrative Agent, the Lenders and their respective
Affiliates that such projections and forward-looking information are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections or forward-looking information may differ from the
projected results set forth therein, and such differences may be material. As of
the Closing Date, there is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

4.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. Except
as would be allowed by applicable laws, including Sanctions, none of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit or use of proceeds will violate Anti-Corruption Laws or
applicable Sanctions.

SECTION 5.     CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit to the Borrower requested to be made by it
is subject to the satisfaction or waiver, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A and Schedule 1.1B.

(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all reasonable expenses for which invoices have been
presented (including the



--------------------------------------------------------------------------------

46

 

reasonable fees and expenses of legal counsel), on or before the Closing Date
and (ii) each Departing Lender shall have received payment in full of all of the
“Obligations” under the Prior Credit Agreement that are owing to it (other than
obligations to pay fees and expenses with respect to which the Borrower has not
received an invoice, contingent indemnity obligations and other contingent
obligations owing to it under the “Loan Documents” as defined in the Prior
Credit Agreement).

(c) Closing Certificate; Solvency Certificate; Certified Certificate of
Incorporation; Good Standing Certificates. The Administrative Agent shall have
received (i) certificates of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit B-1, with appropriate insertions and
attachments, including the certificate of incorporation or formation of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, (ii) a solvency certificate of the Borrower
dated the Closing Date, substantially in the form of Exhibit B-2, and (iii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(d) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Manatt, Phelps & Phillips, LLP, counsel to the Borrower,
addressed to the Administrative Agent and the Lenders, substantially in the form
of Exhibit C.

(e) Financial Statements. The Lenders shall have received the audited
consolidated financial statements of the Borrower referred to in Section 4.1;
provided that the filing by the Borrower of such financial statements on Form
10-K or Form 10-Q, as applicable, with the SEC shall satisfy the requirements of
this Section 5.1(e).

(f) Patriot Act Information. The Administrative Agent and the Lenders shall have
received all documentation and other information about the Loan Parties as is
reasonably requested in writing at least five days prior to the Closing Date by
the Administrative Agent or the Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

(g) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in the Loan Documents or any notice or certificate
delivered in connection therewith shall be true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) on and as of the Closing
Date.

(h) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extensions of
credit to the Borrower hereunder on the Closing Date.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit After the Closing Date. The agreement
of each Lender to make any extension of credit to the Borrower requested to be
made by it on any date after the Closing Date is subject to the satisfaction of
the following conditions precedent:



--------------------------------------------------------------------------------

47

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in the Loan Documents or any notice or certificate
delivered in connection therewith (other than the representation and warranty
contained in Section 4.2) shall be true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality
shall be true and correct in all respects) on and as of such date as if made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality shall be
true and correct in all respects) as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit to
the Borrower requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.     AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, subject to Section 10.14(b),
the Borrower shall and shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as publicly available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
fiscal year and the related audited consolidated statements of income and of
cash flows for such year, setting forth in each case in comparative form, the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit by KPMG LLP or other independent certified public accountants of
nationally recognized standing;

(b) as soon as publicly available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, a copy of the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of (x) income for such quarter and for the
period from the beginning of such fiscal year to the close of such quarter, and
(y) cash flows for the period from the beginning of such fiscal year to the
close of such quarter setting forth in each case in comparative form, the
figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes).

All such financial statements shall be prepared in reasonable detail and in
accordance with generally accepted accounting principles in the United States
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.



--------------------------------------------------------------------------------

48

 

In lieu of furnishing the Administrative Agent and each Lender with the items
referred to in Sections 6.1(a) and 6.1(b), the Borrower may make available such
items on the Borrower’s website www.airleasecorp.com, at www.sec.gov or at such
other website as notified to the Administrative Agent and the Lenders, which
shall be deemed to have satisfied the requirements of delivery of such items in
accordance with this Section 6.1.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (e), to the relevant Lender):

(a) concurrently with the delivery of the annual and quarterly financial
statements pursuant to Section 6.1, (i) a certificate of a Responsible Officer
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Borrower with Sections 7.1(a), (b), (c) and (d) as
of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be;

(b) concurrently with the delivery of the annual and quarterly financial
statements pursuant to Section 6.1, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year;

(c) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the relevant Group
Member or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof; and

(d) within a reasonable period of time, such additional financial and other
information (not including reports and other materials to the extent filed with
the SEC) as any Lender may from time to time reasonably request.

In lieu of furnishing the Administrative Agent and each Lender with discussion
and analysis referred to in Section 6.2(b) above, the Borrower may make
available its annual report on Form 10-K or its quarterly report on Form 10-Q,
as applicable, in each case containing a Management’s Discussion and Analysis of
Financial Condition and Results of Operations as required by such form, on the
Borrower’s website at www.airleasecorp.com, at www.sec.gov or at such other
website as notified to the Administrative Agent and the Lenders, which shall be
deemed to have satisfied the requirements of furnishing such discussion and
analysis required by Section 6.2(b).

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations (including Taxes) of whatever nature, except (a) where the amount or
validity



--------------------------------------------------------------------------------

49

 

thereof is currently being contested in good faith by appropriate actions and
reserves in conformity with generally accepted accounting principles in the
United States with respect thereto have been provided on the books of the
relevant Group Member, or (b) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a) Preserve, renew and keep in full
force and effect its organizational existence, except as otherwise permitted by
Section 7.3; (b) comply with all Requirements of Law except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance to the extent and against such risks as is commonly
maintained by companies engaged in the same or similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with generally accepted accounting principles in the United States
and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit, upon
five Business Days’ notice, representatives of the Administrative Agent or any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time but not more than two
times per fiscal year.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender as
soon as practicable, but in no event later than five Business Days’ after the
Borrower obtains knowledge of the occurrence of:

(a) any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) which could
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;

(d) an ERISA Event that could reasonably be expected to have a Material Adverse
Effect, as soon as possible and in any event within 30 days after the Borrower
knows or has reason to know thereof;



--------------------------------------------------------------------------------

50

 

(e) promptly after any Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Use of Proceeds. The proceeds of the Loans will be used only for the
purposes set forth in Section 4.16. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. The
Borrower and its Subsidiaries shall not use, and the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries shall not
use, the proceeds of any Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (B) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

6.9 Accuracy of Information. The Borrower will ensure that all written or
formally presented information furnished to the Administrative Agent or the
Lenders in connection with this Agreement or any amendment or modification
hereof or waiver hereunder, taken as a whole, when furnished, does not contain
any untrue statement of material fact or omits to state any material fact
necessary to make the statements contained therein, in the light of the
circumstances under which they are made, not materially misleading (giving
effect to all supplements thereto), and the furnishing of such information shall
be deemed to be representation and warranty by the Borrower on the date thereof
as to the matters specified in this Section 6.9.

6.10 Future Guarantors. The Borrower shall cause each Subsidiary that, on the
Closing Date or any time thereafter, guarantees any Specified Indebtedness of
the Borrower, to execute and deliver to the Administrative Agent a Guaranty;
provided that such Subsidiary may be released from its Guaranty at such time as
it no longer guarantees any Specified Indebtedness of the Borrower.

SECTION 7.     NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, subject to Section 10.14(b),
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:

7.1 Financial Condition Covenants.



--------------------------------------------------------------------------------

51

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter of the Borrower to be greater than 3.00 to
1.00.

(b) Consolidated Shareholders’ Equity. Permit the Consolidated Shareholders’
Equity as at the last day of any fiscal quarter of the Borrower to be less than
$2,000,000,000.

(c) Consolidated Unencumbered Assets. Permit the Consolidated Unencumbered
Assets as at the last day of any fiscal quarter of the Borrower to be less than
125% of the Consolidated Unsecured Indebtedness as at the last day of such
fiscal quarter.

(d) Consolidated Interest Coverage Ratio. Subject to Section 10.18, as of the
end of any fiscal quarter, permit the ratio of (i) Consolidated Adjusted EBITDA
for such fiscal quarter together with the three fiscal quarters which
immediately precede such fiscal quarter to (ii) Consolidated Interest Expense
during such period to be less than 1.50 to 1.00.

7.2 Indebtedness. Permit any Subsidiary to create, issue, incur, assume or
become liable in respect of any Unsecured Indebtedness, except:

(a) Indebtedness of any Guarantor;

(b) Indebtedness of a Subsidiary owed to the Borrower or to a Wholly-Owned
Subsidiary; and

(c) Indebtedness of an SPC Subsidiary incurred to finance the acquisition of a
single Aircraft Asset on an unsecured basis (“Unsecured Aircraft Financing
Debt”); provided that such Unsecured Aircraft Financing Debt becomes Secured
Indebtedness within 90 days of incurrence; provided, further, that, at any one
time, no more than three (3) SPC Subsidiaries may have Unsecured Aircraft
Financing Debt outstanding.

7.3 Fundamental Changes. (a) Enter into any merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or, in a single transaction or in a related series of transactions
Dispose of all or substantially all of the property or business of the Borrower
and its Subsidiaries, taken as a whole.

(b) Notwithstanding Section 7.3(a), any Subsidiary of the Borrower may be merged
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving corporation) or with or into any Guarantor; (ii) any
Guarantor may be merged or consolidated with or into any Subsidiary if after
giving effect to such merger or consolidation, the surviving Person is a
Guarantor; (iii) any Subsidiary that is not a Guarantor may be merged or
consolidated with or into any other Subsidiary; and (iv) any Subsidiary may be
merged or consolidated with or into any Person so long as any such transaction
referred to in this clause (iv) would not result in the Disposition of all or
substantially all of the property or business of the Borrower and its
Subsidiaries, taken as a whole; (v) any Subsidiary may Dispose of any or all of
its assets to the Borrower or any other Subsidiary (upon voluntary dissolution,
winding up or liquidation or otherwise); provided that, if the Subsidiary making
such Disposition is a Guarantor, the recipient shall be the Borrower or a
Guarantor; and (vi) any Subsidiary that is not a Guarantor may liquidate, wind
up or dissolve itself if it has no assets.

7.4 Restricted Payments[Reserved]



--------------------------------------------------------------------------------

52

 

. (i) Declare or pay any dividend or make any distribution on its Capital Stock
(other than dividends or distributions paid in the Borrower’s Qualified Capital
Stock) held by Persons other than the Borrower or any of its Wholly-Owned
Subsidiaries, (ii) purchase, redeem or otherwise acquire or retire for value any
Capital Stock of the Borrower held by Persons other than the Borrower or any of
its Wholly-Owned Subsidiaries, or (iii) repay, redeem, repurchase, defease or
otherwise acquire or retire for value, or make any payment on or with respect
to, any Subordinated Obligation except scheduled payments of interest and
principal on such Subordinated Obligation and payment of principal and interest
of such Subordinated Obligation at its stated maturity, (collectively,
“Restricted Payments”), except that this Section 7.4 shall not prohibit:

(A) the payment of any dividend within 60 days after the date of declaration
thereof if, at the date of declaration, such payment would have complied with
this Section 7.4;

(B) dividends or distributions by a Subsidiary payable, on a pro rata basis or
on a basis more favorable to the Borrower and its Subsidiaries, to all holders
of any class of Capital Stock of such Subsidiary a majority of which is held,
directly or indirectly through Subsidiaries, by the Borrower;

(C) the purchase, redemption or other acquisition or retirement for value of
Capital Stock of the Borrower held by officers, directors or employees or former
officers, directors or employees (or their estates or beneficiaries under their
estates), upon death, disability, retirement, severance or termination of
employment or pursuant to any agreement under which the Capital Stock was issued
or any employment agreement approved by the Borrower’s Board of Directors;

(D) the repurchase, redemption or other acquisition for value of Capital Stock
of the Borrower deemed to occur in connection with paying cash in lieu of
fractional shares of such Capital Stock in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation or other
business combination of the Borrower, in each case, permitted by this Agreement;

(E) the repurchase of Capital Stock deemed to occur upon the exercise of stock
options to the extent such Capital Stock represents a portion of the exercise
price of those stock options;

(F) the payment of cash by the Borrower or any of its Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of options, warrants or other rights to purchase or (ii) the conversion
or exchange of Capital Stock of such Person or Convertible Notes;

(G) the making of cash payments in connection with any conversion of Convertible
Notes permitted to be incurred under this Agreement not to exceed the sum of
(i) the principal amount of such Convertible Notes plus (ii) any payments
received by the Borrower or any of its Subsidiaries pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge Transaction;

(H) any payments in connection with a Permitted Bond Hedge Transaction, and the
settlement of any related Permitted Warrant Transaction (i) by delivery of
shares of the Borrower’s Common Stock upon net share settlement thereof or
(ii) by (A) set-off against the related Permitted Bond Hedge Transaction,
(B) payment of an early



--------------------------------------------------------------------------------

53

 

termination amount thereof in shares of the Borrower’s Common Stock upon any
early termination thereof and (C) payment of an amount thereof in cash upon
exercise, settlement or an early termination thereof in an aggregate amount not
to exceed the aggregate amount of any payments received by the Borrower or any
of its Subsidiaries pursuant to the exercise, settlement or termination of any
related Permitted Bond Hedge Transaction, less any cash payments made with
respect to any related Convertible Notes pursuant to clause (g) of this
Section 7.4; and

(I) the purchase, redemption or other acquisition or retirement for value of
Capital Stock of the Borrower, or any dividends or distributions by the Borrower
on its Capital Stock, in an aggregate amount not to exceed for any fiscal year
15% of Consolidated Net Income for such fiscal year; provided that, in the case
of this clause (I) no Default or Event of Default has occurred and is continuing
or would occur as a result thereof.

7.5 Transactions with Affiliates. Enter into any transaction or group of related
transactions that are material in relation to the business, operations,
financial condition or properties of the Borrower and its Subsidiaries taken as
a whole (including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower or another Subsidiary or a Joint Venture), except upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than could reasonably be obtainable in a comparable arm’s length transaction
with a Person who is not an Affiliate. The restrictions in this Section shall
not apply to (1) any leasing transaction, including, without limitation, a
transaction in which an Aircraft Asset is subleased to a customer of the
Borrower or any Subsidiary, involving one or more Subsidiaries for the purposes
of effecting aircraft registration or tax planning; (2) any amendment to, or
replacement of, any agreement with an Affiliate that is in effect on the Closing
Date so long as any such amendment or replacement agreement is not more
disadvantageous to Lenders, as determined in good faith by the Board of
Directors of the Borrower, in any material respect than the original agreement
as in effect on the Closing Date; (3) dividends, stock repurchases and
investments, so long as no Event of Default would result as a consequence
thereof; (4) the issuance of Common Stock or Preferred Stock by the Borrower
including in connection with the exercise or conversion of options, warrants,
convertible securities or similar rights to acquire or purchase Common Stock or
Preferred Stock; (5) transactions permitted by, and complying with, the
provisions of Section 7.4 and (6) any directors’ fees, indemnification and
similar arrangements, consulting fees, employee salaries, bonuses or employment
agreements, compensation or employee benefit arrangements and incentive
arrangements with any officer, director or employee of the Borrower or a
Subsidiary thereof that are (x) approved in good faith by the Borrower’s Board
of Directors, the independent members of the Borrower’s Board of Directors, or
the Compensation Committee of the Borrower’s Board of Directors, as applicable,
or (y) otherwise customary and reasonable.

7.6 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.7 Lines of Business. Engage in any business if, as a result, the general
nature of the business in which the Borrower and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general



--------------------------------------------------------------------------------

54

 

nature of the business in which the Borrower and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement.

SECTION 8.     EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest becomes due in accordance with the terms hereof or
within five Business Days after demand for any other amount in accordance with
the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made and, if capable of remedy, such default shall continue unremedied for a
period of 30 days after notice to the Borrower from the Administrative Agent or
the Required Lenders; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a) (with respect to the Borrower only),
Section 6.7(a) or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall default under any mortgage, indenture or instrument
under which there is issued or by which there is secured or evidenced any
Indebtedness by such Person (or the payment of which is a Guarantee Obligation
of such Person), other than Indebtedness owed to any Group Member, Non-Recourse
Indebtedness of any Group Member, whether such Indebtedness or Guarantee
Obligation now exists, or is created after the Closing Date, which default
(i) is caused by a failure to pay principal of, interest or premium, if any, on
such Indebtedness prior to the expiration of the grace period provided in such
mortgage, indenture or instrument (a “payment default”) or (ii) results in the
acceleration of such Indebtedness prior to its stated maturity; and, in each
case the outstanding principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates
$100,000,000 or more; provided further that in connection with any series of
Convertible Notes, (x) any conversion of such Indebtedness by a holder thereof
into shares of Common Stock, cash or a combination of cash and shares of Common
Stock, (y) the rights of holders of such Convertible Notes to convert into
shares of Common Stock, cash or a combination of cash and shares of Common Stock
and (z) the rights of holders of such Convertible Notes to require any
repurchase by the Borrower of such Convertible Notes in cash upon a fundamental
change shall not, in itself, constitute an Event of Default under this paragraph
(e); or



--------------------------------------------------------------------------------

55

 

(f) (i) the Borrower or any Significant Subsidiary or any group of Subsidiaries
that, taken together (as of the date of the latest audited consolidated
financial statements of the Borrower and its Subsidiaries), would constitute a
Significant Subsidiary shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any Significant Subsidiary or any group of Subsidiaries that, taken
together (as of the date of the latest audited consolidated financial statements
of the Borrower and its Subsidiaries), would constitute a Significant Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment (that, in the case of such appointments, is not discharged within 60
days) or (B) remains undismissed or undischarged for a period of 60 days; or
(iii) there shall be commenced against the Borrower or any Significant
Subsidiary or any group of Subsidiaries that, taken together (as of the date of
the latest audited consolidated financial statements of the Borrower and its
Subsidiaries), would constitute a Significant Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Borrower or any Significant Subsidiary or any group
of Subsidiaries that, taken together (as of the date of the latest audited
consolidated financial statements of the Borrower and its Subsidiaries), would
constitute a Significant Subsidiary shall consent to, approve of, or acquiesce
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Significant Subsidiary or any group of Subsidiaries that, taken
together (as of the date of the latest audited consolidated financial statements
of the Borrower and its Subsidiaries), would constitute a Significant Subsidiary
shall generally not, or shall admit in writing its inability to, pay its debts
as they become due; or (vi) or the Borrower or any Significant Subsidiary or any
group of Subsidiaries that, taken together (as of the date of the latest audited
consolidated financial statements of the Borrower and its Subsidiaries), would
constitute a Significant Subsidiary shall make a general assignment for the
benefit of its creditors; or

(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), or (iv) any Loan
Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; and in each case
in clauses (i) through (iv) above, such event or condition, together with all
other such events or conditions, if any, could, in the judgment of the Required
Lenders, reasonably be expected to result in a Material Adverse Effect; or

(h) one or more final judgments or decrees shall be entered against the Borrower
or any Significant Subsidiary or any group of Subsidiaries that, taken together
(as of the date of the latest audited consolidated financial statements of the
Borrower and its Subsidiaries), would constitute a Significant Subsidiary
involving in the aggregate a liability (excluding amounts covered by
indemnities, the terms of which are reasonably satisfactory to the Required
Lenders,



--------------------------------------------------------------------------------

56

 

or fully covered by insurance as to which the relevant insurance company has not
denied coverage) of $100,000,000 or more, which judgments or decrees shall not
have been vacated, discharged, stayed or bonded within 60 days after such
judgment becomes final; or

(i) any subordination agreement with respect to a Subordinated Obligation shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert in writing; or

(j) except as permitted hereunder or thereunder, the guarantee contained in the
Guaranty shall cease, for any reason, to be in full force and effect or any Loan
Party or any Affiliate of any Loan Party shall so assert in writing; or

(k) a Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9.     THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform



--------------------------------------------------------------------------------

57

 

such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.



--------------------------------------------------------------------------------

58

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, Affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no



--------------------------------------------------------------------------------

59

 

Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower.
Additionally, if the Lender then acting as Administrative Agent is a Defaulting
Lender by virtue of clause (d) or (e) of the definition thereof, then
Administrative Agent may be removed by the Required Lenders or the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any removed Administrative Agent’s removal or
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 and of Section 10.5 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

9.10 Arrangers, Documentation Agents and Syndication Agents. Neither the
Arrangers, the Documentation Agents nor the Syndication Agents shall have any
duties or responsibilities hereunder in their respective capacities as such.

9.11 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:



--------------------------------------------------------------------------------

60

 

(i) such Lender is not using “plan assets” (within the meaning of Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(a) through (g) of Part I of PTE 84-14 and (D) and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection with such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);



--------------------------------------------------------------------------------

61

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 10.     MISCELLANEOUS

10.1 Amendments and Waivers. NeitherSubject to Section 2.12(b), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) reduce
or forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the expiration date of any Letter of Credit beyond the date
that is five Business Days prior to the Termination Date or reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders) and (y) that
any amendment or modification



--------------------------------------------------------------------------------

62

 

of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby; provided,
however, that in the event of increases to the Total Commitments pursuant to
Section 2.1(b), only the consents as set forth in Section 2.1(b) shall be
required; provided further, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitments shall not be deemed to constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not be deemed to constitute an increase of the
Commitment of such Lender; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents or release all or
substantially all of the Guarantors from their obligations under the Guaranty,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 2.13 without the written consent of all Lenders,;
(v) amend, modify or waive any provision of any Section hereof that expressly
requires the consent of all the Lenders without the written consent of all
Lenders; (vi) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; or (vivii) amend, modify or waive
any provision of Section 3 without the written consent of the Issuing Lender.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:

  

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067

Attention: LegalFinance Department

Email: legalnoticesdebtnotices@airleasecorp.com



--------------------------------------------------------------------------------

63

 

  

Telecopy: (310) 553-0999

Telephone: (310) 553-0555

Administrative Agent

(on behalf of the Lenders):

  

JPMorgan Chase Bank, N.A.

Loan & Agency Group

1111 Fannin Street,500 Stanton Christiana Rd. NCC5, Floor 101

Houston, TX, 77002-6925

Newark, DE 19713

Attention: Omar JonesJoe Aftanis

Telecopy: (713201) 750-2938639-5215

Telephone: (713302) 750-7912552-0847

Email omar.e.jonesjoe.aftanis@jpmorgan.com

   With a copy to:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Matthew MassieChristina Caviness

Telecopy: (212) 270-5100

Telephone: (212) 270-54327289

E-mail: matthew.massiechristina.caviness@jpmorgan.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.



--------------------------------------------------------------------------------

64

 

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Arrangers, the Syndication Agents and the
Documentation Agents for all their reasonable and documented out of pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
reasonably deem appropriate, (b) to pay or reimburse each Lender, the Issuing
Lender and the Administrative Agent for all its documented out of pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including the reasonable and
documented fees and disbursements of one firm of counsel to all such Persons,
one local counsel, as necessary, in each appropriate jurisdiction and, in the
case of an actual or perceived conflict of interest where the Person affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for each such affected Person, (c) to
pay, indemnify, and hold each Lender, the Issuing Lender and the Administrative
Agent harmless from, any and all recording and filing fees that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, and (d) to pay, indemnify, and
hold each Lender, the Issuing Lender, the Administrative Agent, the Arrangers,
the Syndication Agents and the Documentation Agents, their respective
Affiliates, and their respective officers, directors, employees, agents, and
advisors (each, an “Indemnitee”) harmless from and against any and all other
liabilities, losses, damages, penalties, claims or expenses incurred with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including any claim, litigation, investigation
or proceeding regardless of whether any Indemnitee is a party thereto and
whether or not the same are brought by the Borrower, its equity holders,
Affiliates or creditors or any other Person, including any of the foregoing
relating to the use of proceeds of the Loans and the reasonable and documented
fees and disbursements of one firm of counsel to all Indemnities, one local
counsel, as necessary, in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnitee (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee as determined by a court of competent jurisdiction in a final
and non-appealable judgment or (y) the material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all liabilities,
losses, damages, claims or expenses incurred under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee, except to the extent resulting from the conduct referred to in
clauses (x) or (y) of the preceding sentence. No Indemnitee shall be liable for
any damages arising from the unauthorized use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages arise from the gross
negligence or willful misconduct or material breach in bad faith of such
Indemnitee as determined by a court of competent jurisdiction in a final and
non-appealable judgment. No Indemnitee and none of the Borrower



--------------------------------------------------------------------------------

65

 

or any of the Borrower’s Affiliates or directors, officers, employees, advisors
or agents shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 10.5 shall be payable not later than 20 Business Days after
written demand therefor. The Borrower shall not be liable for the settlement of
any action or proceeding effected without its written consent (which consent
shall not be unreasonably withheld or delayed). If any settlement of any action
is consummated with the written consent of the Borrower, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against any and all
liabilities, losses, damages, claims or expenses by reason of such settlement in
accordance with the provisions of this Section 10.5. The Borrower shall not,
without the prior written consent of an Indemnitee (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
proceedings in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (a) includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability on claims that are the subject matter of such proceedings and
(b) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnitee. Statements payable by the
Borrower pursuant to this Section 10.5 shall be submitted to the chief financial
officer (Telephone No. (310) 553-0555) (Telecopy No. (310) 553-0999), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder. Notwithstanding the foregoing, indemnification for
Non-Excluded Taxes and Other Taxes shall be governed by, and be subject to the
qualifications and requirements set forth in, Section 2.15.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons that are Eligible Assignees (each, an
“Assignee”), other than a natural person, the Borrower or any Affiliate of the
Borrower, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender or, if an Event of Default has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within twenty Business Days after
having received notice thereof;



--------------------------------------------------------------------------------

66

 

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender or an Affiliate of a Lender;

(C) any Issuing Lender, as applicable (such consent not to be unreasonably
withheld), provided that no consent of any Issuing Lender shall be required for
an assignment to a Lender or an Affiliate of a Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates, if any;

(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (payable by the assigning Lender) and (2) the
assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section; provided, that if such assignment or transfer by a Lender is
treated as a sale of a participation, such Lender shall be subject to the
requirements of paragraph (c) relating to the Participant Register.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the



--------------------------------------------------------------------------------

67

 

terms hereof from time to time (the “Register”). The entries in the Register
shall, absent manifest error, be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities other than to
a Disqualified Lender (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender and, to the extent disclosed
to them, each Loan Party, shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement notwithstanding notice to the
contrary; provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold



--------------------------------------------------------------------------------

68

 

to such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant shall not be
entitled to the benefits of Sections 2.14 or 2.15 unless such Participant
agrees, for the benefit of Borrower, to be subject to the provisions of Sections
2.14 and 2.15 as if it were a Lender (it being understood that the documentation
required under Sections 2.15(e), (f) and (g) shall, subject to applicable law,
be delivered to the participating Lender).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefitted Lender”) shall receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower, to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.



--------------------------------------------------------------------------------

69

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER AND ANY CLAIM OR CONTROVERSY RELATED TO THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
county of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof; provided, that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right in any other forum in which jurisdiction can be
established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail),



--------------------------------------------------------------------------------

70

 

postage prepaid, to the Borrower at its address set forth in Section 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges and agrees that:

(a) no fiduciary, advisory or agency relationship between the Loan Parties and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor;

(b) the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their Affiliates on the part of the Credit Parties in
respect of the transactions contemplated by this Agreement and the other Loan
Documents;

(c) the Loan Parties are capable of evaluating and understanding, and the Loan
Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;

(d) the Loan Parties have been advised that the Credit Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Loan Parties;

(e) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(f) each Credit Party has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their Affiliates or any other Person in
respect of the transactions contemplated by this Agreement and the other Loan
Documents;

(g) none of the Credit Parties has any obligation to the Loan Parties or their
Affiliates with respect to the transactions contemplated by this Agreement or
the other Loan Documents except those obligations expressly set forth herein or
therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such Affiliate; and

(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.



--------------------------------------------------------------------------------

71

 

10.14 Releases. (a) Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any guarantee
obligations to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document, that has been consented to in accordance
with Section 10.1 or permitted by Section 6.10.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations (other than contingent indemnification obligations for which no
claim has been made) under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except to the extent cash collateralized in accordance with the procedures set
forth in Section 8), all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Loan Documents shall terminate.

10.15 Confidentiality. Each of the Administrative Agent, each Issuing Lender and
each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender or any other Lender or any
Affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee), (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its Affiliates, (d) upon the request or demand of any
Governmental Authority (in which case the Administrative Agent or Lender, as
applicable, shall promptly notify the Borrower in advance to the extent
practicable and permitted by law), (e) in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than by reason of disclosure by such Administrative Agent or Lender, as
applicable, in breach of this Section 10.15, (h) to the National Association of
Insurance Commissioners or any similar organization, to the extent required by
such organization, or to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in the case of the
Administrative Agent or any Arranger hereunder, information routinely provided
by arrangers to any data service provider, including league table providers,
that serve the lending industry, (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document, or (k) if agreed by the
Borrower in its sole discretion, to any other Person. “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a non-confidential basis prior to disclosure
by the Borrower; provided that in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.15 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such



--------------------------------------------------------------------------------

72

 

material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17 USA Patriot Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the names and addresses of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Patriot Act.

10.18 Interest Coverage Suspended TermsTerm. Notwithstanding anything to the
contrary contained herein but subject to the terms of this Section 10.18, the
Borrower will not be subject to Section 7.1(d) (the “Interest Coverage Ratio”)
and Section 7.4 at any time after the date on which the Facility or the Index
Debt have Investment Grade Ratings from both S&P and Fitch. In the event that
the Borrower is not subject to the Interest Coverage Ratio for any period of
time as a result of the foregoing, and on a subsequent date one or both of S&P
and Fitch (1) withdraw their Investment Grade Rating for the Facility and the
Index Debt or downgrade the rating assigned to the Facility and the Index Debt
below an Investment Grade Rating, or (2) the Borrower or any of its Affiliates
enters into an agreement to effect a transaction and one or more of S&P and
Fitch indicates that, if consummated, such transaction (alone or together with
any related recapitalization or refinancing transactions) would cause either or
both of S&P and Fitch to withdraw its Investment Grade Rating for the Facility
and the Index Debt or downgrade the rating assigned to the Facility and the
Index Debt below Investment Grade Rating, then, without limiting the first
sentence of this Section 10.18, the Borrower will thereafter again be subject to
the Interest Coverage Ratio.



--------------------------------------------------------------------------------

73

 

10.19 Prior Credit Agreement. The Borrower, certain of the Lenders, Departing
Lenders and the Administrative Agent are parties to the Prior Credit Agreement.
The Borrower, the Lenders, the Departing Lenders and the Administrative Agent
agree that upon (i) the execution and delivery of this Agreement by each of the
parties hereto and (ii) satisfaction (or waiver by the aforementioned parties)
of the conditions precedent set forth in Section 5.1, the terms and conditions
of the Prior Credit Agreement shall be and hereby are amended, superseded, and
restated in their entirety by the terms and provisions of this Agreement. All
amounts outstanding or otherwise due and payable under the Prior Credit
Agreement prior to the Closing Date shall, on and after the Closing Date, be
outstanding and due and payable under this Agreement. Without limiting the
foregoing, upon the effectiveness hereof, the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit and loan exposure under the Prior Credit Agreement as are
necessary in order that each such Lender’s Extensions of Credit hereunder
reflects such Lender’s Revolving Percentage of the Total Extensions of Credit on
the Closing Date. Upon the effectiveness hereof, each Departing Lender’s
“Commitment” under the Prior Credit Agreement shall be terminated, each
Departing Lender shall have received payment in full of all of the “Obligations”
under the Prior Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Borrower has not received an invoice,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Prior Credit Agreement) and each
Departing Lender shall not be a Lender hereunder. For the avoidance of doubt,
upon the effectiveness of this Agreement, no Departing Lender shall have any
duties, responsibilities or obligations under the Prior Credit Agreement or
hereunder. All Lenders agree and acknowledge that notwithstanding any other
provision of the Prior Credit Agreement to the contrary, only Departing Lenders
shall receive full repayment of their “Obligations” under the Prior Credit
Agreement on the effective Closing Date, as such Departing Lenders shall not
constitute Lenders hereunder, and the Lenders consent to such full repayment as
described above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AIR LEASE CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[___________________________________], as a Lender

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

Increasing Commitment Lenders

 

Lender    Existing Commitment    Amount of Commitment
Increase    New Aggregate
Commitment

Bank of America, N.A.

   $175,000,000    $25,000,000    $200,000,000

Goldman Sachs Bank USA

   $125,000,000    $50,000,000    $175,000,000

Wells Fargo Bank, N.A.

   $125,000,000    $50,000,000    $175,000,000

Royal Bank of Canada

   $125,000,000    $15,000,000    $140,000,000

Industrial and Commercial

Bank of China Limited, New

York Branch

   $135,000,000    $15,000,000    $150,000,000

Morgan Stanley Bank

   $83,873,707    $5,000,000    $88,873,707

Citizens Bank, N.A.

   $60,000,000    $40,000,000    $100,000,000

Mega International

Commercial Bank Co., Ltd

New York Branch

   $15,000,000    $5,000,000    $20,000,000

Total

   $843,873,707    $205,000,000    $1,048,873,707



--------------------------------------------------------------------------------

Exhibit C-1

New Lenders

 

New Lender

  

Commitment

    

Toronto-Dominion Bank, New York Branch

   $175,000,000   

Arab Banking Corporation (B.S.C.), Grand Cayman Branch

   $100,000,000   

China Merchants Bank Co., Ltd., New York

Branch

   $40,000,000   

Total

   $315,000,000   



--------------------------------------------------------------------------------

Exhibit C-2

New Lender Notice Details

 

New Lender

  

Notice Details

Toronto-Dominion Bank, New York Branch   

Business Contact

Name: Garrett Sullivan/James Schwartz

Company: TD Securities

Title: Analyst-Credit Management/Vice President

Address: 31 West 52nd Street 19th Floor/66 Wellington

St W., 8th FL TD Bank Tower

Telephone: 212-827-6752/416-982-6857

E-mail:

Garrett.Sullivan@tdsecurities.com/Jamie.Schwartz@tds

ecurities.com

 

Operations Contact

Name: John Pineda/Christopher Wong

Company: TD Securities

Title: Analyst/Analyst

Address: 222 Bay Street 15th FL E7Y TWR

Toronto, Ontario M5k 1A2

Telephone: 416-983-8881/8879

Facsimile: 416-982-8619

E-mail:

John.Pineda@tdsecurities.com/ChristopherX.Wong@td

securities.com

Arab Banking Corporation (B.S.C.), Grand Cayman Branch   

Business Contact

Name: Benjamin Sileo/Sarah Nehmeh

Company: Arab Banking Corporation (B.S.C.)

Title: Sr. Relationship Manager, Corporates

Address: 140 E. 45th Street 38th Fl. New York, NY

10017

Telephone: 212-583-4779/4774

Facsimile: 212-583-0921

E-mail: Benjamin.Sileo@bankabc.

com/Sarah.Nehmeh@bank-abc.com

 

Operations Contact

Name: Samuel Watson/Irene Wong

Company: Arab Banking Corporation (B.S.C.)

Title: Loan Specialist/Manager Trade Finance

Operations

Address: 140 E. 45th Street 38th Fl. New York, NY

10017

Telephone: 212-583-4678/4791

Facsimile: 212-583-0921

E-mail: NYLoans@bank-abc.com



--------------------------------------------------------------------------------

China Merchants Bank Co., Ltd., New York Branch   

Business Contact

Name: Sofia Theophilus/Sophie Wei

Company: China Merchants Bank Co., Ltd., New York

Branch

Address: 535 Madison Avenue, 18th Fl.

New York, NY 10022

Telephone: 646-843-6829/6753

E-mail:

SofiaTheophilus@ny.cmbchina.com/sophiewei@ny.cm

bchina.com

 

Operations Contact

Name: Sarah Wang/Jing Li

Company: China Merchants Bank Co., Ltd., New York

Branch

Title: Loan Operation Analyst/Loan Operation Officer

Address: 535 Madison Avenue, 17th Fl.

New York, NY 10022

Telephone: 646-843-6772/6765

Facsimile: 212-918-9169

E-mail: loanoperations@ny.cmbchina.com